 

 

 

CREDIT AGREEMENT
Providing for a Senior Revolving
Credit Facility of
US$500,000,000

AMONG

OVERSEAS SHIPHOLDING GROUP, INC.
OSG BULK SHIPS, INC.
and
|OSG INTERNATIONAL, INC.,
as Joint and Several Borrowers

AND

The banks and financial institutions
identified on Schedule I, as Lenders

AND

DnB NOR BANK ASA,
acting through its New York Branch,
as Administrative Agent and Mandated Lead Arranger

 

 

 

 

 

Dated as of January 14, 2005

 

 

 

TABLE OF CONTENTS

Page

1. DEFINITIONS   *

1.1. Defined Terms.   *

1.2. Computation of Time Periods; Other Definitional Provisions. *

1.3. Accounting Terms. *

1.4. Certain Matters Regarding Materiality. *

1.5. Forms of Documents. *

2. THE FACILITY *

2.1. Purposes. *

2.2. Advances. *

2.3. Alternate Currencies. *

2.4. Drawdown Notice. *

2.5. Effect of Drawdown Notice. *

2.6. Funding of Advances. *

2.7. Notation of Advance. *

2.8. Reduction of the Commitments. *

2.9. Mandatory Prepayments. *

2.10. Several Obligations. *

2.11. Pro Rata Treatment. *

3. CONDITIONS *

3.1. Conditions Precedent to Availability of the Facility. *

(a) Corporate Authority. *

(b) The Agreement. *

(c) The Notes. *

(d) The Creditors. *

(e) Fees. *

(f) Environmental Claims. *

(g) Legal Opinions. *

(h) Appointment of Process Agent. *

(i) Officer's Certificate. *

(j) Financial Information. *

(k) Insurance. *

(l) List of Vessels. *

3.2. Further Conditions Precedent. *

(a) Drawdown Notice. *

(b) Representations and Warranties True. *

(c) No Default. *

(d) No Material Adverse Change. *

3.3. Breakfunding Costs. *

3.4. Satisfaction after Drawdown. *

4. REPAYMENT AND PREPAYMENT *

4.1. Repayment. *

4.2. Prepayment. *

4.3. Borrowers' Obligations Absolute. *

5. INTEREST AND RATE *

5.1. Payment of Interest; Interest Rate. *

5.2. Calculation of Interest. *

5.3. Maximum Interest. *

6. PAYMENTS *

6.1. Place of Payments; No Set Off. *

6.2. Federal Income Tax Credits. *

6.3. Sharing of Setoffs. *

7. REPRESENTATIONS AND WARRANTIES *

(a) Due Organization and Power. *

(b) Authorization and Consents. *

(c) Binding Obligations. *

(d) No Violation. *

(e) Filings; Stamp Taxes. *

(f) Approvals; Consents. *

(g) Litigation. *

(h) No Default. *

(i) ERISA. *

(j) Subsidiaries. *

(k) Financial Statements. *

(l) Tax Returns and Payments. *

(m) Chief Executive Office. *

(n) Insurance. *

(o) Foreign Trade Control Regulations. *

(p) Investment Company Act. *

(q) Environmental Matters and Claims. *

(r) Compliance with ISM Code and ISPS Code. *

(s) Threatened Withdrawal of DOC, SMC or ISSC. *

(t) Payment Free of Taxes. *

(u) No Material Adverse Change. *

(v) No Proceedings to Dissolve. *

(w) Compliance with Laws. Each of *

(x) OSG International Not Immune. *

(y) No Marshall Islands Filing Necessary. *

(z) Survival. *

8. COVENANTS *

8.1. Affirmative Covenants. *

A. Each of the Borrowers will: *

(a) Performance of Agreements. *

(b) Notice of Default. *

(c) Consents. *

(d) Financial Statements. *

(e) Rating Change *

(f) Preservation of Corporate Existence, Etc. *

(g) Books and Records *

(h) Inspection. *

(i) Inspection and Survey Reports. *

(j) Payment of Obligations *

(k) Compliance with Agreements, Statutes, etc. *

(l) Environmental Matters. *

(m) Maintenance of Assets. *

(n) Insurance. *

(o) Shipping Management. *

(p) Book Value. *

B. OSG will: *

(a) Consolidated Tangible Net Worth *

(b) Cash Adjusted Debt Service Coverage Ratio *

(c) Cash Adjusted Funded Debt to Cash Adjusted Consolidated Net
Tangible Assets *

(d) Unencumbered Assets to Unsecured Debt Ratio *

(e) Security Interest. *

(f) Exchange Listing *

(g) Ownership of OSG Bulk and OSG International *

(h) Administrative Agent for Service of Process. *

8.2. Negative Covenants. *

(a) Limitation on Secured Debt. *

(b) Limitations on Funded Debt. *

(c) Conduct of Business. *

(d) Limitation on Sale and Leasebacks. *

(e) Changes in Offices or Names. *

(f) Use of Proceeds. *

(g) Maximum Investments in Joint Ventures *

(h) Mergers, Consolidations and Sales of Assets. *

(i) No Money Laundering. *

(j) Transactions with Affiliates. *

(k) No Violation. *

9. EVENTS OF DEFAULT *

9.1. Events of Default. *

(a) Principal Payments *

(b) Interest and other Payments *

(c) Representations, etc *

(d) Impossibility, Illegality *

(e) Certain Covenants *

(f) Financial Covenants. *

(g) Covenants *

(h) Indebtedness and Other Obligations *

(a) . *

(i) Bankruptcy *

(j) Judgments *

(k) Inability to Pay Debts *

(l) ERISA Debt *

9.2. Indemnification. *

9.3. Application of Moneys. *

10. ASSIGNMENTS; PARTICIPATIONS; *

10.1. Assignments. *

10.2. Participations. *

10.3. Security Interest. *

10.4. Promissory Notes. *

11. ILLEGALITY, INCREASED COST, NON-AVAILABILITY, ETC. *

11.1. Illegality. *

11.2. Increased Cost. *

11.3. Nonavailability of Funds. *

11.4. Determination of Losses. *

11.5. Compensation for Losses. *

11.6. Compensation for Breakage Costs. *

11.7. Currency Indemnity. *

11.8. Replacement of Lender or Participant. *

12. FEES, EXPENSES AND INDEMNIFICATION *

12.1. Fees *

12.2. Expenses. *

12.3. Indemnification. *

12.4. Time of Payment. *

13. APPLICABLE LAW, JURISDICTION AND WAIVER *

13.1. Applicable Law. *

13.2. Jurisdiction. Each of *

13.3. Waiver of Jurisdiction, Forum Non Conveniens. *

13.4. WAIVER OF JURY TRIAL. *

14. THE ADMINISTRATIVE AGENT *

14.1. Appointment and Authorization *

14.2. Administrative Agent and Affiliates. *

14.3. Action by Administrative Agent. *

14.4. Consultation with Experts. *

14.5. Liability of the Administrative Agent. *

14.6. Indemnification. *

14.7. Credit Decision. *

14.8. Successor Administrative Agent. *

14.9. Administrative Fee. *

14.10. Distribution of Payments. *

14.11. Holder of Interest in Notes. *

14.12. Assumption re Event of Default. *

14.13. Notification of Event of Default. *

14.14. Limitations of Liability of Creditors. *

15. NOTICES AND DEMANDS *

16. LIMITATION OF LIABILITY/SURVIVAL OF LIABILITY/CONTINUING
INDEMNITIES *

16.1. Limitation of Liability. *

17. MISCELLANEOUS *

17.1. Time of Essence. *

17.2. Severability. *

17.3. References. *

17.4. Further Assurances. *

17.5. Prior Agreements, Merger. *

17.6. Entire Agreement, Amendments. *

17.7. Headings. *

17.8. Survival. *

17.9. Confidentiality. *

17.10. Counterparts. *

17.11. WAIVER OF IMMUNITY. *

 

SCHEDULE I - LENDERS

SCHEDULE II - FUNDED DEBT AT DECEMBER 31, 2004

SCHEDULE III - ACCEPTABLE BROKERS

SCHEDULE IV - ACCEPTABLE SHIPPING MANAGEMENT COMPANIES

EXHIBIT A - FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT B - PROMISSORY NOTE

EXHIBIT C - FORM OF DRAWDOWN NOTICE

EXHIBIT D - FORM OF COMPLIANCE CERTIFICATE

EXHIBIT E - FORM OF INTEREST NOTICE

 

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (the "Agreement") is made as of the 14th day of January,
2005, by and among (1)  Overseas Shipholding Group, Inc., a corporation
organized and existing under the laws of the State of Delaware ("OSG"), OSG Bulk
Ships, Inc., a corporation organized and existing under the laws of the State of
New York ("OSG Bulk"), and OSG International, Inc., a corporation organized and
existing under the laws of the Republic of the Marshall Islands ("OSG
International", jointly and severally with OSG and OSG Bulk, the "Borrowers",
and each a "Borrower"), as joint and several borrowers, (2)  the banks and
financial institutions listed on Schedule I, as lenders (together with any
assignee pursuant to Section 10, the "Lenders," each a "Lender") and (3) DnB NOR
BANK ASA ("Dnb NOR"), acting through its New York Branch, as Administrative
Agent for the Lenders (in such capacity, the "Administrative Agent").

WITNESSETH THAT:

WHEREAS, at the request of the Borrowers, the Administrative Agent has agreed to
act in its capacity as set forth herein and the Lenders have agreed to provide
the Borrowers a senior unsecured revolving credit facility in an amount of
$500,000,000 on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the covenants
and agreements hereinafter set forth, and other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as set forth below:

 1. DEFINITIONS

1.1 Defined Terms. In this Agreement the words and expressions specified below
shall, except where the context otherwise requires, have the meanings attributed
to them below:

"Adjusted Fixed Charges"

shall mean for each period of four consecutive fiscal quarters (taken as a
single accounting period) for which a determination is being made, the sum of
(i) Fixed Charges plus (ii) the average of the amount of Current Debt of OSG and
the Recourse Subsidiaries outstanding as of the end of each fiscal quarter
within such period;

 

 

"Administrative Agent"

shall have the meaning ascribed thereto in the preamble;

 

 

"Advance"

shall mean any amount advanced or requested to be advanced to the Borrowers in
Dollars or an Alternate Currency pursuant to Section 2.1; provided that each
Advance shall be, if in Dollars, in a minimum amount of $10,000,000 and in
larger multiples of $1,000,000 and, if in an Alternate Currency, the Dollar
Equivalent of such amounts;

 

 

"Advance Time Charter Revenues"

shall mean, as of the date of any determination thereof, the amount of advance
time charter revenues of OSG and its Recourse Subsidiaries that are properly
included on the liability side of OSG's most recent consolidated balance sheet,
determined in accordance with GAAP, and if not listed as separate line items on
such balance sheet, such amounts as are described separately in the applicable
Compliance Certificate required pursuant to Section 8.1(A)(d)(iii);

 

 

"Affiliate"

shall mean, with respect to any Person, (i) any Person that directly, or
indirectly through one or more intermediaries, Controls such Person (a
"Controlling Person") or (ii) any Person (other than such Person or a subsidiary
of such Person) which is Controlled by or is under common Control with a
Controlling Person;

 

 

"Alternate Currency"

shall mean any of Euros, Yen, Pounds or Swiss Francs or, subject to the consent
of the Majority Lenders, any other currency;

 

 

"Alternate Currency Advance"

shall mean an Advance denominated in an Alternate Currency;

 

 

"Applicable Law"

shall mean any Law of any Authority, including, without limitation, all
national, Federal, state and local banking or securities laws, to which the
Person in question is subject or by which it or any of its material property is
bound;

 

 

"Applicable Margin"

shall mean eight tenths of one percent (0.80%) per annum during the five (5)
year period commencing on the date hereof and thereafter eighty-five hundredths
of one percent (0.85%) per annum;

 

 

"Applicable Rate"

shall mean, in respect of any Advance, the rate of interest on such Advance from
time to time applicable pursuant to Section 5.1;

 

 

"Assignment and Assumption Agreement(s)"

shall mean the Assignment and Assumption Agreement(s) executed pursuant to
Section 10.1 substantially in the form of Exhibit A;

 

 

"Attributable Debt"

shall mean, as of the date of any determination thereof, in connection with any
Sale and Leaseback Transaction which is not permitted pursuant to Section
8.2(d)(ii), the lesser of (i) the sum of the Fair Market Value of any vessels
subject to such transaction and the fair market value of any non-vessel assets
subject to such transaction or (ii) the present value (computed in accordance
with GAAP at the imputed rate of interest used in such transaction) of the
obligation of a lessee in such transaction for Rentals during the remaining term
of any lease (including any period for which such lease has been extended or
may, at the option of the lessor, be extended);

 

 

"Authority"

shall mean any governmental or quasi-governmental authority, whether executive,
legislative, judicial, administrative or other, or any combination thereof,
including, without limitation, any national, Federal, state, local, territorial,
county, municipal or other government or governmental or quasi-governmental
agency, arbitrator, board, body, branch, bureau, commission, corporation, court,
department, instrumentality, master, mediator, panel, referee, system or other
political unit or subdivision or other entity of any of the foregoing, whether
domestic or foreign;

 

 

"Banking Day(s)"

shall mean day(s) on which banks are open for the transaction of business in
London, England and New York, New York;

 

 

"Book Value"

shall mean, as of the date of any determination thereof, for any asset of OSG
and the Recourse Subsidiaries, the value at which the asset of OSG and the
Recourse Subsidiaries is recorded and reported by OSG in its consolidated
financial statements in accordance with GAAP, consistently applied;

 

 

"Borrower(s)"

shall have the meaning ascribed thereto in the preamble;

 

 

"Capital Construction Funds"

shall mean as of the date of any determination thereof, the aggregate amount on
deposit in capital construction funds established and maintained pursuant to
agreement with the Secretary of Transportation in accordance with Section 1177
of the Merchant Marine Act, 1936, as amended, 46 U.S.C. Appx. Section 1177, for
the account of OSG and the Recourse Subsidiaries;

 

 

"Capitalized Lease"

of any Person shall mean any lease or other arrangement conveying the right to
use real or personal property where the obligations for Rentals are required to
be capitalized on a balance sheet of the lessee in accordance with GAAP;

 

 

"Capitalized Rentals"

of any Person shall mean, as of the date of any determination thereof, the
capitalized amount of all Rentals due and to become due under all Capitalized
Leases of such Person, as lessee, reflected as a liability on the balance sheet
of such Person;

 

 

"Cash"

shall mean as of the date of any determination thereof, the total amount of all
cash and Cash Equivalents as determined in accordance with GAAP of OSG and the
Recourse Subsidiaries including, without limitation, cash of OSG and the
Recourse Subsidiaries included in Capital Construction Funds (net of any taxes
calculated at the applicable rate for non-qualified withdrawals pursuant to
Section 1177 of the Merchant Marine Act, 1936, as amended, 46 U.S.C. Appx.
Section 1177, and penalties thereon, if any), interest-bearing deposits in banks
or trust companies described in clause (c) of the definition of "Permitted
Investments" with maturities of less than one year held by OSG and the Recourse
Subsidiaries as the same are reflected in a consolidated balance sheet of OSG
and the Subsidiaries delivered in accordance with Section 8.1(A)(d), and "Cash"
shall also include, for the purposes of the calculations of Cash Adjusted
Consolidated Net Tangible Assets and Cash Adjusted Funded Debt required by
Section 8.1(B)(c) only, Cash of OSG and the Recourse Subsidiaries included in
Restricted Funds;

 

 

"Cash Adjusted Consolidated
Net Tangible Assets"

shall mean, as of the date of any determination thereof, Consolidated Net
Tangible Assets less (a) Cash and (b) the value of marketable securities (as
defined in accordance with GAAP) of OSG and the Recourse Subsidiaries,
including, without limitation, marketable securities (net of taxes calculated as
provided in the definition of Cash) in the Capital Construction Funds;

 

 

"Cash Adjusted Debt
Service Coverage Ratio"

shall mean, for each four consecutive fiscal quarter periods (taken as a single
accounting period) for which a determination is being made, the ratio of Cash
Adjusted Income Available for Fixed Charges to Adjusted Fixed Charges;

 

 

"Cash Adjusted Funded Debt"

shall mean, as of the date of any determination thereof, Consolidated Funded
Debt less (a) Cash and (b) the value of marketable securities (as defined in
accordance with GAAP ) of OSG and the Recourse Subsidiaries, including, without
limitation, marketable securities (net of taxes calculated as provided in the
definition of Cash) in the Capital Construction Funds;

 

 

"Cash Adjusted Income Available for Fixed Charges"

shall mean, for any period, with respect to OSG and the Recourse Subsidiaries,
the sum of (without duplication) (i) Net Income Available for Fixed Charges,
(ii) depreciation and amortization of OSG and the Recourse Subsidiaries
determined on a consolidated basis in accordance with GAAP for such period,
(iii) the average of the amounts of Cash outstanding as of the end of each of
the four consecutive quarterly fiscal periods included in the determination, and
(iv) the average value of marketable securities ( as defined in accordance with
GAAP ) of OSG and the Recourse Subsidiaries as of the end of each of the four
consecutive quarterly fiscal periods included in the determination, including,
without limitation, marketable securities (net of taxes calculated as provided
in the definition of Cash) in the Capital Construction Funds;

 

 

"Cash Equivalents"

shall mean (i) securities issued or directly and fully guaranteed or insured by
the United States of America or any agency or instrumentality thereof (provided
that the full faith and credit of the United States of America is pledged in
support thereof), and (ii) time deposits, certificates of deposit or deposits in
the interbank market of any commercial bank of recognized standing organized
under the laws of the United States of America, any state thereof or any foreign
jurisdiction having capital and surplus in excess of $500,000,000, and rated at
least A or the equivalent thereof by S&P in respect of (ii) above, in each case
having maturities of less than one year from the date of acquisition;

 

 

"Closing Date"

shall mean the date on which each of the conditions precedent to the
availability of the Facility set forth in Section 3.1 shall have been met or
waived;

 

 

"Code"

shall mean the Internal Revenue Code of 1986, as amended, and any successor
statute and regulations promulgated thereunder;

 

 

"Collateralized Assets"

shall mean as of the date of determination any assets of OSG that are pledged or
mortgaged as security for any type of financing (including Capitalized Leases);

 

 

"Commitment"

shall mean, in relation to a Lender, the portion of the Facility set out
opposite its name in Schedule I hereto, or as the case may be, as set out in any
Assignment and Assumption Agreement, as changed from time to time pursuant to
the terms of this Agreement;

 

 

"Compliance Certificate"

shall mean a certificate in the form set out in Exhibit D, or in such other form
as the Administrative Agent may agree, certifying the compliance by each of the
Borrowers with all of its covenants contained herein and showing the
calculations thereof, which certificate shall be executed and delivered by the
chief executive officer, the chief operating officer or the chief financial
officer of OSG or the designee thereof to the Administrative Agent with
sufficient copies for the other Creditors to be distributed to the other
Creditors by the Administrative Agent promptly upon receipt thereof pursuant to
Section 8.1(A)(d) ;

 

 

"Consolidated Funded Debt"

shall mean, as of the date of determination, all Funded Debt of OSG and the
Recourse Subsidiaries, determined on a consolidated basis eliminating
intercompany items;

 

 

"Consolidated Net Income"

for any period shall mean consolidated net income of OSG and the Recourse
Subsidiaries for such period, as shown on the consolidated financial statements
of OSG and the Recourse Subsidiaries delivered in accordance with Section
8.1(A)(d);

 

 

"Consolidated Net Tangible Assets"

shall mean as of the date of any determination thereof the total amount of all
Tangible Assets after excluding therefrom (i) all Restricted Investments (valued
in accordance with GAAP) and (ii) any write-up of fixed assets of OSG and the
Recourse Subsidiaries other than write-ups in accordance with GAAP of assets of
a business made upon the acquisition of such business after December 31, 2001
and after deducting all liabilities except deferred income taxes, deferred
credits, Advance Time Charter Revenues, Minority Interests, Unterminated Voyage
Revenues and Consolidated Funded Debt;

 

 

"Consolidated Tangible Net Worth"

shall mean, as of the date of any determination thereof, the total of
stockholders' equity (as shown on the most recent consolidated balance sheet of
OSG and the Recourse Subsidiaries) less Intangible Assets of OSG and the
Recourse Subsidiaries;

 

 

"Control"

shall mean, for purposes of the definition of "Affiliate," with respect to any
Person, possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by contract or otherwise (for purposes of the
aforesaid definition, the term "Control" used as a verb has a corresponding
meaning);

 

 

"Conversion Date"

shall have the meaning ascribed thereto in Section 11.7(a);

 

 

"Creditors"

shall mean, together, the Administrative Agent and the Lenders, each, a
"Creditor";

 

 

"Current Debt"

of any Person shall mean as of the date of any determination thereof (i) the
Current Portion, (ii) all other Debt of such Person other than Funded Debt and
(iii) (without duplication) Guarantees by such Person of Debt of the type
described in clauses (i) and (ii);

 

 

"Current Portion"

with respect to any Person or consolidated group of Persons shall mean the
portion (determined in accordance with GAAP) of long-term Debt of such Person(s)
shown as a current liability on the consolidated balance sheet of such
Person(s);

 

 

"Debt"

of any Person shall mean (i) all liabilities for money borrowed (excluding, in
the case of OSG or any Recourse Subsidiary, Debt defined herein as Non-Recourse
Debt) as determined in accordance with GAAP eliminating intercompany items, (ii)
(without duplication) all Capitalized Rentals of such Person (other than rentals
owing from OSG or any Recourse Subsidiary to OSG or another Recourse
Subsidiary), and (iii) (without duplication) all Guarantees by such Person of
Debt of Persons (other than, in the case of OSG or any Recourse Subsidiary, Debt
of OSG or any Recourse Subsidiary);

 

 

"Default"

shall mean any event that would, with the giving of notice or passage of time,
or both, be an Event of Default;

 

 

"Default Rate"

shall mean a rate per annum equal to the greater of (i) two percent (2%) over
the Applicable Rate then in effect and (ii) the sum of (x) two percent (2%) plus
(y) the Applicable Margin plus (z) the LIBOR Rate for overnight or weekend
deposits, as applicable;

 

 

"Defeased Amount"

shall have the meaning ascribed thereto in Section 9.1;

 

 

"Derivatives Obligations"

of any Person shall mean all obligations of such Person in respect of any rate
swap transaction, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions;

 

 

"DnB NOR"

shall have the meaning ascribed thereto in the preamble;

 

 

"DOC"

shall mean a document of compliance issued to an Operator in accordance with
rule 13 of the ISM Code;

 

 

"Dollars" or "$"

shall mean the legal currency, at any relevant time hereunder, of the United
States of America and, in relation to all payments hereunder, in same day funds
settled through the New York Clearing House Interbank Payments System (or such
other Dollar funds as may be determined by the Administrative Agent to be
customary for the settlement in New York City of banking transactions of the
type herein involved);

 

 

"Dollar Equivalent"

shall mean any notional amount of an Alternate Currency at the Dollar Exchange
Rate;

 

 

"Dollar Exchange Rate"

shall be the average of the rates of exchange quoted by at least three (3)
Lenders selected by the Administrative Agent or, if at the date of determination
there are fewer than three (3) Lenders, all Lenders and as determined by the
Administrative Agent on a date on which payment is due on any Advance hereunder
or a day on which this Agreement requires the calculation of amounts advanced or
available hereunder in Dollars, as the spot rate of exchange in the relevant
interbank market of Dollars for any of the Alternate Currencies, as the case may
be, or vice versa, in either case, including any costs associated with the
relevant exchange contract, or if no such rates of exchange are offered on such
date in respect of such Alternate Currency, such exchange rate in respect of
such Alternate Currency as the Administrative Agent deems reasonable;

 

 

"Drawdown Date(s)"

shall mean, with respect to any Advance, the date, being a Banking Day, upon
which the Borrowers have requested that such Advance be made available to the
Borrowers as provided in Section 2.4;

 

 

"Drawdown Notice"

shall have the meaning ascribed thereto in Section 2.4;

 

 

"Environmental Affiliate"

shall have the meaning ascribed thereto in Section 8.1(A)(l);

 

 

"Environmental Approvals"

shall have the meaning ascribed thereto in Section 7(q);

 

 

"Environmental Claim"

shall have the meaning ascribed thereto in Section 7(q);

 

 

"Environmental Laws"

shall have the meaning ascribed thereto in Section 7(q);

 

 

"ERISA"

shall mean the Employee Retirement Income Security Act of 1974, as amended;

 

 

"ERISA Affiliate"

shall mean a trade or business (whether or not incorporated) which is under
common control with any Borrower within the meaning of Sections 414(b),(c),(m)
or (o) of the Code;

 

 

"ERISA Group"

shall mean OSG and its subsidiaries;

 

 

"Euro(s)"

shall mean the legal currency, at any relevant time hereunder, of the European
Monetary Union;

 

 

"Event(s) of Default"

shall mean any of the events set out in Section 9.1;

 

 

"Exchange Act"

shall mean the Securities Exchange Act of 1934, as amended;

 

 

"Facility"

the line of credit, in an amount not to exceed Five Hundred Million Dollars
($500,000,000) in aggregate principal amount, to be made available to the
Borrowers pursuant to Section 2 hereof, as the same may be reduced from time to
time pursuant to Section 2.8 hereof; provided, however, that at any time one or
more Alternate Currency Advances is outstanding or requested by the Borrowers,
such amount shall be reduced by an amount equal to ten percent (10%) of the
Dollar Equivalent of the aggregate amount of all outstanding Alternate Currency
Advances;

 

 

"Facility Balance"

shall mean, as of the date of determination, the Dollar amount of the Facility
outstanding at such time;

 

 

"Facility Period"

shall mean the period from the date hereof to the date which is seven (7) years
from the date hereof;

 

 

"Fair Market Value"

shall mean, in respect of any vessel, the average of two sets of appraised
values of such vessel as determined by two (2) independent brokers chosen from
the brokers listed on Schedule III, such vessel to be valued on a stand alone
basis, free and clear of any liens, charters or other encumbrances and with no
value given to any pooling arrangements. One broker shall be selected by the
Borrowers and one broker shall be selected by the Administrative Agent. No
appraisal shall be dated more than thirty (30) days prior to the date on which
such appraisal is required pursuant to this Agreement;

 

 

"Fee Letter"

shall mean that certain letter agreement by and between the Administrative Agent
and the Borrowers dated as of January 14, 2005;

 

 

"Final Payment Date"

shall mean the date which falls on the seventh (7th) anniversary of the date of
this Agreement. If such day is not a Banking Day, the Final Payment Date shall
be the immediately preceding Banking Day or such earlier date on which all sums
become due and payable under this Agreement whether by prepayment, acceleration
or otherwise;

 

 

"Fixed Charges"

for any period shall mean on a consolidated basis the sum of (i) all Rentals
(other than Capitalized Rentals) payable in respect of such period by OSG and
the Recourse Subsidiaries, and (ii) all Interest Charges on all Indebtedness
(including the interest component of Capitalized Rentals) of OSG and the
Recourse Subsidiaries;

 

 

"Funded Debt"

of any Person shall mean all Debt of such Person having a final maturity of more
than one year from the date of origin thereof (or which is renewable or
extendible at the option of the obligor for a period or periods more than one
year from the date of origin), excluding the Current Portion of such Debt solely
to the extent that such Person has sufficient availability under (i) existing
credit facilities (including this Agreement) or (ii) underwritten commitments on
terms reasonably satisfactory to the Administrative Agent to refinance such
Current Portion for a period of at least 12 months;

 

 

"GAAP"

shall mean generally accepted accounting principles at the time in the United
States, except that (so long as the Statement of Financial Accounting Standards
No. 94 (or any substantially similar successor statement) is in effect), with
respect to financial statements of OSG and the Recourse Subsidiaries, the
failure to consolidate Non-Recourse Subsidiaries shall be deemed to be in
accordance with such principles;

 

 

"Guarantee"

by any Person shall mean, without duplication, any obligation (other than
endorsements in the ordinary course of business of negotiable instruments for
deposit or collection), contingent or otherwise, of such Person (the
"Guarantor") directly or indirectly guaranteeing or having the economic effect
of a guarantee of any Debt or other obligation of any other Person and, without
limiting the generality of the foregoing, any obligation, direct or indirect,
contingent or otherwise, of the Guarantor (i) to purchase or pay (or advance or
supply funds for the purchase or payment of) such Debt or other obligation or
any security therefor (whether arising by virtue of partnership arrangements, by
agreement to keep-well, to take-or-pay (or similar arrangements involving the
purchase of goods, securities or services), or to maintain working capital,
equity capital or any other financial statement condition or liquidity of such
other Person or otherwise); or (ii) entered into for the purpose of assuring in
any other manner the obligee of such Debt or other obligation of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part); provided that the term "Guarantee" used as a verb has a corresponding
meaning;

 

 

"Indebtedness"

of any Person shall mean and include all obligations of such Person which in
accordance with GAAP shall be classified upon a balance sheet of such Person as
liabilities of such Person, and in any event shall include all Debt of such
Person;

 

 

"Intangible Assets"

shall mean, as of the date of any determination thereof, goodwill, patents,
trade names, trademarks, copyrights, franchises, experimental expenses,
organization expenses, unamortized debt discount and expenses, deferred charges
(other than unamortized deferred drydock costs, unterminated voyage expenses,
prepaid insurance, prepaid taxes, prepaid charterhire and other prepaid items
properly excludable from intangible assets under GAAP), the excess of cost of
shares acquired over fair value of underlying tangible assets and such other
assets as are properly classified as "intangible assets" in accordance with
GAAP;

 

 

"Interest Charges"

for any period shall mean all interest and all amortization of debt discount and
expense on any particular Indebtedness for which such calculations are being
made;

 

 

"Interest Notice"

means a notice from the Borrowers to the Administrative Agent to be delivered to
the Administrative Agent at least three (3) Banking Days prior to the end of any
then existing Interest Period and specifying the duration of any relevant
Interest Period, substantially in the form of Exhibit E;

 

 

"Interest Period"

shall mean with respect to any Advance, (a) each seven (7) day period (a "Seven
Day Interest Period") or each one (1), three (3), six (6) or twelve (12) month
period commencing on the date such Advance is made or the last day of the next
preceding Interest Period with respect to such Advance and ending on the seventh
(7th) day thereafter or on the same day in the first, third, sixth or twelfth
calendar month thereafter, in each case, as selected by the Borrowers in the
Interest Notice or, (b) in the Lenders' discretion, such other period(s) in
excess of twelve (12) months as may be agreed; provided, however, (i) in each
case, that each such Interest Period (if such Interest Period is a whole number
of months) which commences on the last Banking Day of a calendar month (or on
any day for which there is no numerically corresponding day in the appropriate
subsequent calendar month) shall end on the last Banking Day of the appropriate
subsequent calendar month, (ii) that if no LIBOR Rate is quoted or available for
a 12 month Interest Period or a Seven Day Interest Period, the Borrowers shall
not request, and the Lenders need not fund, a 12 month Interest Period or a
Seven Day Interest Period, as the case may be, (iii) there shall be no more than
four (4) Seven Day Interest Periods outstanding at any time and (iv) there shall
be no more than twelve (12) Interest Periods outstanding at any one time;
provided, however, that Interest Periods may be consolidated at the end of any
Interest Period. If at the end of any then existing Interest Period the
Borrowers fail to deliver an Interest Notice or an Event of Default shall have
occurred and be continuing, the relevant Interest Period shall be one month.

 

Notwithstanding the foregoing, (i) no Interest Period for any Advance may extend
beyond the Final Payment Date; (ii) each Interest Period which would otherwise
end on a day which is not a Banking Day shall end on the next succeeding Banking
Day (or, if such next succeeding Banking Day falls in the next succeeding
calendar month, on the next preceding Banking Day); and (iii) each Interest
Period which would otherwise commence before and end after the Final Payment
Date shall end on the Final Payment Date;

 

 

"Investments"

shall mean all investments, regardless of the form of consideration paid
therefor, directly or indirectly in any Person, whether by acquisition of shares
of capital stock, indebtedness or other obligations or Securities or by loan,
advance, capital contribution or otherwise; provided, however, that
"Investments" shall not mean or include routine investments in property to be
used or consumed in the ordinary course of business;

 

 

"ISM Code"

shall mean the International Safety Management Code for the Safe Operating of
Ships and for Pollution Prevention constituted pursuant to Resolution A.741(18)
of the International Maritime Organization and incorporated into the Safety of
Life at Sea Convention and shall include any amendments or extensions thereto
and any regulation issued pursuant thereto;





"ISPS Code"

shall mean the International Ship and Port Facility Code adopted by the
International Maritime Organization at a conference in December 2002 and
incorporated into the Safety of Life at Sea Convention and shall include any
amendments or extensions thereto and any regulation issued pursuant thereto;

 

 

"ISSC"

shall mean the International Ship Security Certificate issued pursuant to the
ISPS Code;

 

 

"Joint Venture"

shall mean at any date any Person (other than a Subsidiary) in which OSG or any
Subsidiary has an ownership interest or profits or loss which would be accounted
for in the consolidated financial statements of OSG and its consolidated
Subsidiaries by the equity method if such statements were prepared as of such
date;





"judgment currency"

shall have the meaning ascribed thereto in Section 11.7(a);

 

 

"Law"

shall mean any law, rule, regulation or official code, consent decree,
constitution, decree, directive, enactment, guideline, injunction,
interpretation, judgment, order, ordinance, policy statement, proclamation,
promulgation, requirement, rule of law, rule of public policy, settlement
agreement, statute, or writ, of any Authority;

 

 

"Lender(s)"

shall have the meaning ascribed thereto in the preamble;

 

 

"LIBOR Rate"

shall mean, with respect to any Interest Period for any Advance, the rate per
annum determined by the Administrative Agent to be equal to the quotient
(rounded upwards, if necessary, to the next higher fourth decimal) of
(y) (i) the rate of interest for deposits in Dollars or the relevant Alternate
Currency, as the case may be for a period equal to the number of days in such
Interest Period which appears as of 11:00 A.M., London time, on the day that is
two (2) Banking Days prior to the first day of such Interest Period, as
displayed on page LIBOR01 of the Reuters screen in the case of Dollars, Pounds,
Yen or Euros (or such other page which may replace such page) or page LIBOR02 of
the Reuters screen in the case of Swiss Francs (or such other page which may
replace such page), as the case may be, on such system or on any other system of
the information vendor being designated by the British Bankers' Association to
calculate the BBA Interest Settlement Rate (as defined in the British Bankers'
Association Recommended Terms and Conditions dated August 1985) or (ii) if no
rate is so displayed at such time, LIBOR shall be equal to the arithmetic mean
(rounded upward if necessary to four decimal places) of the rates respectively
quoted to the Administrative Agent by each of the Reference Banks as the offered
rate for deposits of Dollars or the relevant Alternate Currency, as the case may
be, in an amount approximately equal to the amount in relation to which LIBOR is
to be determined for a period equivalent to such Interest Period (or, in the
case of a Seven Day Interest Period, if greater, the rate of interest for
deposits in Dollars or the relevant Alternate Currency, as the case may be, for
a one month period) to prime banks in the London Interbank Market at or about
11:00 a.m. (London time) on the second LIBOR Reference Day before the first day
of such period, divided by (z) a number equal to 1.00 minus the LIBOR Rate
Reserve Percentage;

 

 

"LIBOR Rate Reserve Percentage"

shall mean, for any day, the maximum percentage (expressed as a decimal)
specified from time to time by the Board of Governors of the Federal Reserve
System (or any successor) for determining the maximum reserve requirements
(including, but not limited to, supplemental, marginal and emergency reserves)
with respect to eurocurrency funding (currently referred to as "Eurocurrency
Liabilities") of a member bank in such System. The LIBOR Rate shall be adjusted
automatically with respect to any Advance outstanding on the effective date of
any change in the LIBOR Rate Reserve Percentage, as of such effective date;

 

 

"LIBOR Reference Date"

shall mean the days on which banks in the London interbank market generally will
provide quotations for deposits in the relevant currencies;

 

 

"Lien"

shall mean, with respect to any asset, any interest in such asset securing an
obligation owed to, or a claim by, a Person other than the owner of the asset,
whether such interest is based on the common law, statute or contract, and
including but not limited to the security interest or lien arising from a
mortgage, encumbrance, pledge, conditional sale, title retention agreement or
trust receipt or a lease, consignment or bailment for security purposes or any
arrangement having substantially the same economic effect as any of the
foregoing. The term "Lien" shall include reservations, exceptions,
encroachments, easements, rights-of-way, covenants, conditions, restrictions,
leases and other title exceptions and encumbrances (including, with respect to
stock, any purchase options or calls, stockholder agreements, voting trust
agreements, buy-back agreements and all similar arrangements) affecting
property. For the purposes of this Agreement, OSG or a Recourse Subsidiary shall
be deemed to be the owner of any property which it has acquired or holds subject
to a conditional sale agreement, Capitalized Lease or other arrangement pursuant
to which title to the property has been retained by or vested in some other
Person for security purposes and such retention or vesting shall constitute a
Lien;

 

 

"List of Vessels"

shall mean a list of vessels more than fifty percent (50%) owned directly or
indirectly by the Borrowers or any Subsidiary, which list shall describe each
Lien on any such vessel;

 

 

"Majority Lenders"

shall mean Lenders whose aggregate Commitments exceed fifty-one percent (51%) of
the total Commitments or if the Commitments have terminated, Lenders holding in
the aggregate in excess of fifty-one percent (51%) of the Facility Balance;

 

 

"Material Adverse Change"

shall mean the occurrence of an event or condition which (a) materially impairs
the ability of OSG and the Subsidiaries to meet or perform any of their
obligations with regard to (i) the Facility and the financing arrangements
established in connection therewith or (ii) any of their respective other
obligations that are material to OSG and the Subsidiaries considered as a whole
or (b) materially impairs the rights of or benefits or remedies available to the
Lenders under this Agreement;

 

 

"Material Financial Obligations"

means  a principal or face amount of Debt (in the case of Derivatives
Obligations, determined in respect of any counterparty on a net basis) in each
case of OSG and/or one or more of the Subsidiaries, and arising in one or more
related or unrelated transactions, exceeding in the aggregate $10,000,000 (or
its equivalent in any other currency);

 

 

"Material Subsidiary"

shall mean, at any date, each of the following: (i) any Subsidiary (other than
OSG Bulk or OSG International) which owns, leases or charters any vessel on such
date and/or (ii) any Subsidiary or Subsidiaries the assets of which,
individually or in the aggregate, had an aggregate book value (net of
depreciation) as of the date of the consolidated balance sheet of OSG and the
Subsidiaries most recently delivered or required to be delivered to the
Administrative Agent pursuant to Section 8.1(A)(d) prior to such date, in excess
of the lesser of (x) $50,000,000 and (y) 2% of the aggregate book value (net of
depreciation) of all assets of OSG and the Subsidiaries as of the date of such
balance sheet;

 

 

"Materials of Environmental Concern"

shall have the meaning ascribed thereto in Section 7 (q);

 

 

"Minority Interests"

shall mean any shares of stock of any class of a Subsidiary (other than
directors' qualifying shares as required by law) that are not owned by OSG
and/or one or more of the Recourse Subsidiaries. Minority Interests shall be
valued by valuing Minority Interests constituting preferred stock at the
voluntary or involuntary liquidation value of such preferred stock, whichever is
greater, and by valuing Minority Interests constituting common stock at the book
value of capital and surplus applicable thereto adjusted, if necessary, to
reflect any changes from the book value of such common stock required by the
foregoing method of valuing Minority Interests in preferred stock;

 

 

"Moody's"

shall mean Moody's Investors Service, Inc.;

 

 

"Multiemployer Plan"

shall mean a "multiemployer plan" (as defined in Section 4001(a)(3) of ERISA) to
which any Borrower or any ERISA Affiliate is making or accruing an obligation to
make contributions or has within any of the preceding five plan years made or
accrued an obligation to make contributions;

 

 

"Multiple Employer Plan"

shall mean an employee benefit plan, other than a Multiemployer Plan, subject to
Title IV of ERISA to which a Borrower or ERISA Affiliate, and one or more
employers other than a Borrower or ERISA Affiliate, is making or accruing an
obligation to make contributions or, in the event that any such plan has been
terminated, to which a Borrower or ERISA Affiliate made or accrued an obligation
to make contributions during any of the five plan years preceding the date of
termination of such plan;

 

 

"Net Income Available for Fixed Charges"

for any period shall mean Consolidated Net Income excluding extraordinary gains
or losses (adjusted for taxes, if any) during such period plus (to the extent
used in the determination of Consolidated Net Income), (i) all provisions for
any Federal, state or other taxes based on income made by OSG and the Recourse
Subsidiaries during such period and (ii) Fixed Charges during such period;

 

 

"Non-Recourse Debt"

shall mean Debt of any Subsidiary (i) that is not Guaranteed by OSG or any
Recourse Subsidiary, (ii) that is not secured by a Lien on any asset of OSG or
any Recourse Subsidiary and (iii) with respect to which Debt or Subsidiary
neither OSG nor any of the Recourse Subsidiaries has any express obligation or
has written any instrument or letter indicating its support for such Debt or
Subsidiary; provided that Debt of such Subsidiary shall constitute Non-Recourse
Debt only if (x) OSG shall have given the Lenders, through the Administrative
Agent, written notice at least twenty (20) days prior to the incurrence,
issuance, assumption or Guarantee thereof (or, in the case of Debt of a Person
to be acquired by such Subsidiary, prior to the time of such acquisition) and
(y) the terms and conditions of the related documentation insofar as they relate
to the non-recourse nature of such Debt, and the final form of such
documentation with respect thereto, shall be reasonably satisfactory to the
Majority Lenders;

 

 

"Non-Recourse Subsidiary"

shall mean, at any time, a Subsidiary (i) having no Debt at such time (other
than Non-Recourse Debt) and (ii) as to which an officer of OSG has, prior to the
issuance, incurrence, assumption or Guarantee of any Non-Recourse Debt by such
Subsidiary, delivered a certificate to the Administrative Agent certifying that
such Subsidiary is a Non-Recourse Subsidiary in accordance with the terms of
this Agreement;

 

 

"Note"

shall mean promissory notes, to be executed by the Borrowers in favor of a
Lender pursuant to Section 3.1(c) to evidence the Advances made by such Lender
and substantially in the form set out in Exhibit B or in such other form as the
Administrative Agent may agree and shall include any promissory note issued by
the Borrowers pursuant to Section 10.4, collectively, the "Notes";

 

 

"Operating Assets"

of OSG and the Recourse Subsidiaries shall mean, as of the date of any
determination thereof, all assets of such Person as determined in accordance
with GAAP other than Cash and marketable securities of OSG and the Recourse
Subsidiaries;

 

 

"Operator"

shall mean, in respect of any of the Borrowers' vessels, the Person who is
concerned with the operation of such vessel and falls within the definition of
"Company" set out in rule 1.1.2 of the ISM Code;

 

 

"OSG"

shall have the meaning ascribed thereto in the preamble ;

 

 

"OSG Bulk"

shall have the meaning ascribed thereto in the preamble;

 

 

"OSG International"

shall have the meaning ascribed thereto in the preamble;

 

 

"Participant"

shall have the meaning ascribed thereto in Section 10.2;

 

 

"PBGC"

shall mean the Pension Benefit Guaranty Corporation;

 

 

"Permitted Country(ies)"

shall mean any or all of the following: United States of America, United
Kingdom, Ireland, France, Belgium, the Netherlands, Germany, Sweden, Denmark,
Norway, Switzerland, Finland, Austria, Spain, Portugal, Italy, Luxembourg,
Greece, the Cayman Islands, Canada and Japan;

 

 

"Permitted Investments"

shall mean any of the following:

(a) Investments in commercial paper maturing in 270 days or less from the date
of issuance which, at the time of acquisition by OSG or any Subsidiary, is rated
one of the two highest ratings by S&P or by Moody's or any substantially similar
commercial paper or short-term ratings by any other nationally recognized credit
rating agency domiciled in the United States of America or the United Kingdom
which in the reasonable opinion of the Majority Lenders is of similar standing
and with comparable rating categories and methodologies (a "Substitute Rating
Agency");

(b) Investments in obligations directly issued by or fully and unconditionally
guaranteed as to principal and interest by the United States of America or any
agency or instrumentality of the United States of America, in either case,
maturing in three (3) years or less from the date of acquisition thereof;

(c) Investments in certificates of deposit, time deposits or bankers'
acceptances issued by a Lender or any other bank or trust company organized
under the laws of any Permitted Country or any state thereof, having capital,
surplus and undivided profits aggregating at least $500,000,000 maturing in 270
days or less from the date of acquisition thereof;

Investments in indebtedness of any governmental body of the United States of
America or any State or political subdivision thereof, which indebtedness is at
all times accorded one of the two highest ratings by S&P, Moody's, or a
Substitute Rating Agency maturing not later than three (3) years from the date
of acquisition thereof (or, if maturing more than three (3) years after the date
of acquisition, which is subject to a put at par by the holder thereof on a
weekly or more frequent basis);

Investments in money market investment programs which are classified as a
current asset in accordance with GAAP and which are administered by reputable
financial institutions having capital, surplus and undivided profits of at least
$500,000,000 and which are registered under the Investment Company Act of 1940,
as amended; and

investments in money market and auction rate preferred stocks rated "A" or
better by S&P or Moody's or a similar category by a Substitute Rating Agency;

 

 

"Person"

shall mean an individual, partnership, corporation, limited liability company,
business trust, bank, trust company, joint venture, association, joint stock
company, trust or other unincorporated organization, whether or not a legal
entity, or any government or agency or political subdivision thereof;

 

 

"Plan"

shall mean any employee benefit plan (other than a Multiemployer Plan or a
Multiple Employer Plan) covered by Title IV of ERISA or Section 302 of ERISA;





"Pound(s)"

shall mean the legal currency, at any relevant time hereunder, of the United
Kingdom;





"Rate of exchange"

shall have the meaning ascribed thereto in Section 11.7(d);

 

 

"Recourse Subsidiaries"

shall mean all Subsidiaries of OSG other than the Non-Recourse Subsidiaries;





"Reference Banks"

shall mean the banks chosen from time to time by the British Bankers'
Association for the purpose of establishing Interest Settlement Rates;





"Regulation T"

shall mean Regulation T of the Board of Governors of the Federal Reserve System,
as in effect from time to time;

 

 

"Regulation U"

shall mean Regulation U of the Board of Governors of the Federal Reserve System,
as in effect from time to time;

 

 

"Regulation X"

shall mean Regulation X of the Board of Governors of the Federal Reserve System,
as in effect from time to time;

 

 

"Rentals"

shall mean and include as of the date of any determination thereof all fixed
payments (including as such all payments which the lessee is obligated to make
to the lessor on termination of the lease or surrender of the property) payable
by a Person, as lessee or sublessee under a lease of real or personal property
(excluding (i) fixed payments on any item of personal property involving rentals
of less than $1,000 per month each and $10,000 per month in the aggregate), and
(ii) hire and other amounts payable under any time charter of a vessel for a
remaining period less than twelve (12) months, including any optional extensions
or renewals) but shall be exclusive of any amounts required to be paid by such
Person, directly or indirectly (whether or not designated as rents or additional
rents), on account of maintenance, repairs, insurance, taxes and similar charges
incurred by such lessee or sublessee. Fixed rents under any so-called
"percentage leases" shall be computed solely on the basis of the minimum rents,
if any, required to be paid by the lessee regardless of sales volume or gross
revenues;

 

 

"Restricted Funds"

shall mean restricted funds established and maintained pursuant to Title XI
reserve fund and financial agreements between OSG or any of the Subsidiaries and
the Secretary of Transportation in accordance with Title XI of the Merchant
Marine Act, 1936, as amended, and the regulations promulgated thereunder;
provided that "Restricted Funds" shall mean, for any period, the aggregate
amount on deposit in Restricted Funds as so defined as of the last day of such
period, as the same is reflected in a consolidated balance sheet of OSG and the
Subsidiaries as of such date;

 

 

"Restricted Investments"

shall mean all Investments by OSG or any Recourse Subsidiary in any Person or
property except the following:

(a) Permitted Investments;

(b) Cash;

(c) Investments in Shipping and Related Businesses;

(d) Investments by OSG and the Recourse Subsidiaries in and to Recourse
Subsidiaries, including any Investment in a corporation which, after giving
effect to such Investment, will become a Recourse Subsidiary;

(e) Investments in property to be used in the ordinary course of business;

(f) Investments in marketable securities (as defined in accordance with GAAP);
and

(g) Investments (in addition to those listed in (a) through (f) above) in
Persons not engaged in Shipping and Related Businesses and which are not
Recourse Subsidiaries in an amount (excluding Investments existing as of the
date of this Agreement) not to exceed the sum of (i) $10,000,000 plus (ii) 10%
of Consolidated Tangible Net Worth;

 

 

"Sale and Leaseback Transaction"

shall mean any arrangement with any Person to which such Person is a party, (not
including, in either case, OSG or any Recourse Subsidiary) providing for the
leasing by OSG or a Recourse Subsidiary for a period, including renewals, in
excess of three years of any asset which has been or is to be sold or
transferred more than 180 days after the acquisition or occupancy thereof or the
completion of construction and commencement of full operation thereof, whichever
is later, by OSG or any Recourse Subsidiary to such Person;

 

 

"Secured Debt"

shall mean all Debt of OSG or any Recourse Subsidiaries which is secured by a
Lien on any of the property or assets of OSG or any of the Recourse
Subsidiaries;

 

 

"Securities and Exchange Commission"

shall mean the United States Securities and Exchange Commission or any other
governmental authority of the United States of America at the time
administrating the Securities Act of 1933, as amended, the Investment Company
Act of 1940, as amended, or the Exchange Act;

 

 

"Security"

shall have the same meaning as in Section 2(1) of the Securities Act of 1933, as
amended;

 

 

"Shipping and Related Businesses"

shall mean any one or all of the following: owning, chartering, leasing,
crewing, navigating, managing, supplying or operating or repairing commercial
vessels of all kinds, including but not limited to cargo ships, liners,
container ships, passenger vessels, tugs, barges and ferries; owning, operating
or managing transportation assets ancillary to or in furtherance of the
transportation of freight and passengers by water; owning, operating or managing
terminals and other facilities of any kind incidental or ancillary to or in
furtherance of the transportation of freight and passengers by water; and
owning, managing or operating terminals, docks, piers, quays, wharves, dry
docks, storage facilities and port facilities incidental or ancillary to or in
furtherance of the transportation of freight and passengers by water;

 

 

"S&P"

shall mean Standard & Poor's Ratings Services, a division of McGraw-Hill Inc.;

 

 

"SMC"

means the safety management certificate issued in respect of any of the
Borrowers' vessels in accordance with rule 13 of the ISM Code;

 

 

"Subordinated Funded Debt"

shall mean all unsecured Funded Debt of the Borrowers which shall contain or
have applicable thereto subordination provisions (reasonably satisfactory to the
holders of not less than 66 2/3% in aggregate principal amount of the
Commitments or, if the Commitments have been terminated, of the Facility
Balance) providing for the subordination of such unsecured Funded Debt to other
Debt of the Borrowers, including, without limitation, to the Notes;

 

 

"subsidiary"

shall mean as to any particular Person, at any date, any corporation, limited
liability company, partnership or other entity of which more than 50% (by number
of votes of the Voting Stock or other ownership interests having ordinary voting
power) are beneficially owned or controlled, directly or indirectly, by such
Person and/or one or more other subsidiaries of such Person;

 

 

"Subsidiary(ies)"

shall mean a/the subsidiary(ies) of OSG;

 

 

"Subsidiary Structurally Subordinated Assets"

shall mean, as of the date of any determination thereof, for any Recourse
Subsidiary (other than OSG Bulk or OSG International), an amount equal to the
Debt which is not Secured Debt plus one-third (1/3) of an amount equal to (i)
the total Book Value of assets minus (ii) the total amount of Debt which is not
Secured Debt:

 

 

"Swiss Francs"

shall mean the legal currency, at any time hereunder, of the Federation of
Switzerland;

 

 

"Tangible Assets"

shall mean, as of the date of determination thereof, the Book Value of assets of
OSG and the Recourse Subsidiaries (less depreciation, depletion and other
properly deductible valuation reserves) after deducting Intangible Assets
therefrom;

 

 

"Taxes"

shall mean any present or future income or other taxes, levies, duties, charges,
fees, deductions or withholdings of any nature now or hereafter imposed, levied,
collected, withheld or assessed by any taxing authority whatsoever, except for
taxes on or measured by the overall net income of any Lender imposed by the
United States of America, the State or The City of New York or any governmental
subdivision or taxing authority of any thereof or by any other taxing authority
having jurisdiction over such Lender (unless such jurisdiction is asserted
solely by reason of the activities of the Borrowers or any of the Subsidiaries);

 

 

"Termination Event"

shall mean (i) a "reportable event," as such term is defined in Section 4043 of
ERISA, (ii) the withdrawal of any Borrower or any ERISA Affiliate from a
Multiple Employer Plan during a plan year in which it was a "substantial
employer," as such term is defined in Section 4001(a)(2) of ERISA, or the
incurrence of liability by any Borrower or any ERISA Affiliate under Section
4064 of ERISA upon the termination of a Multiple Employer Plan, (iii) the filing
of a notice of intent to terminate a Plan under Section 4041 of ERISA or the
termination or the treatment of a Multiemployer Plan amendment as a termination
under Section 4041A of ERISA, (iv) the institution of proceedings to terminate a
Plan or a Multiemployer Plan or (v) any other event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan or Multiemployer Plan;

 

 

"Transaction Documents"

shall mean each of this Agreement and the Notes;

 

 

"Unencumbered Assets"

shall mean, as of the date of any determination thereof, Tangible Assets
(excluding the Book Value of any assets of any Subsidiaries, the shares of stock
or any evidence of Indebtedness of which have been pledged to secure any
obligations) less the sum of (without duplication) (i) Attributable Debt and
(ii) the Book Value of any assets of OSG and any Recourse Subsidiary which have
become or have been agreed to become subject to a Lien securing any Secured Debt
and (iii) Subsidiary Structurally Subordinated Assets;

 

 

"Unsecured Debt"

shall mean, as of the date of any determination thereof, all Debt of OSG and the
Subsidiaries other than Secured Debt;

 

 

"Unterminated Voyage Revenues"

shall mean, as of the date of any determination thereof, accrued but unpaid
revenues for uncompleted voyages the amounts thereof determined in accordance
with GAAP as reflected in the consolidated financial statements of OSG and the
Recourse Subsidiaries;

 

 

"Voting Stock"

shall mean, with respect to any Person, Securities of any class or classes, the
holders of which are ordinarily, in the absence of contingencies, entitled to
elect a majority of the corporate directors (or Persons performing similar
functions) of such Person;

 

 

"Withdrawal Liability"

shall have the meaning given to such term under Part 1 of Subtitle E of Title IV
of ERISA; and

 

 

"Yen"

shall mean the legal currency, at any time hereunder, of Japan.

 

 

Computation of Time Periods; Other Definitional Provisions. In this Agreement
and the other Transaction Documents, in the computation of periods of time from
a specified date to a later specified date, the word "from" means "from and
including" and the words "to" and "until" each mean "to but excluding"; words
importing either gender include the other gender; references to "writing"
include printing, typing, lithography and other means of reproducing words in a
tangible visible form; the words "including," "includes" and "include" shall be
deemed to be followed by the words "without limitation"; references to
agreements and other contractual instruments (including this Agreement and the
other Transaction Documents) shall be deemed to include all subsequent
amendments, amendments and restatements, supplements, extensions, replacements
and other modifications to such instruments (without, however, limiting any
prohibition on any such amendments, extensions and other modifications by the
terms of this Agreement or the other Transaction Documents); references to any
matter that is "approved" or requires "approval" of a party shall mean approval
given in the sole and absolute discretion of such party unless otherwise
specified; words importing the singular number only shall include the plural and
vice versa (except as indicated), as may be appropriate; references to any
Person shall include such Person, its successors and permitted assigns and
transferees.

Accounting Terms. Unless otherwise specified herein, all accounting terms used
in this Agreement and in the Notes shall be interpreted, and all financial
statements and certificates and reports as to financial matters required to be
delivered to the Administrative Agent or to the Lenders under this Agreement
shall be prepared, in accordance with GAAP as in effect from time to time.

Certain Matters Regarding Materiality. To the extent that any representation,
warranty, covenant or other undertaking of the Borrowers in this Agreement is
qualified by reference to those which are not reasonably expected to result in a
"Material Adverse Change" or language of similar import, no inference shall be
drawn therefrom that the Administrative Agent or any Lender has knowledge or
approves of any noncompliance by such Borrower with any governmental rule.

Forms of Documents. Except as otherwise expressly provided in this Agreement,
references to documents or certificates "substantially in the form" of Exhibits
to another document shall mean that such documents or certificates are duly
completed in the form of the related Exhibits with substantive changes subject
to the provisions of Section 17.6 of this Agreement, as the case may be, or the
correlative provisions of the Transaction Documents.

    THE FACILITY

        Purposes. The Lenders shall make the Facility available to the Borrowers
        (i) to refinance a portion of the existing indebtedness of Stelmar
        Shipping Ltd., a publicly traded Liberian company the shares of which
        OSG has agreed to acquire, (ii) to finance a portion of such share
        purchase and (iii) for other lawful corporate purposes.
    
        Advances. Each of the Lenders, relying upon each of the representations
        and warranties set out in Section 7, hereby severally, and not jointly,
        agrees with the Borrowers that, subject to and upon the terms of this
        Agreement, it will on the Drawdown Dates from time to time during the
        Facility Period make its portion of the Advances in Dollars or an
        Alternate Currency, as requested by the Borrowers, available through the
        Administrative Agent, to the Borrowers in an amount not to exceed its
        Commitment ratably with the other Lenders according to their respective
        Commitments; provided, however, that at no time shall the outstanding
        aggregate principal amount of the Advances made by any Lender exceed the
        Lender's Commitment or the outstanding aggregate principal amount of all
        Advances of all Lenders hereunder exceed the total Commitments of all
        Lenders; provided, however, that there shall be no more than three (3)
        Alternate Currency Advances outstanding at any time; and provided,
        further, no Advances shall be made if the Administrative Agent is
        holding a Defeased Amount in an interest bearing collateral account
        pursuant to Section 9.1 hereof unless the Borrowers deposit an
        additional amount equal to the Facility Balance in such account.
    
        Alternate Currencies. To the extent provisions of this Agreement require
        the calculation of amounts advanced or available hereunder in Dollars,
        any such amounts (if denominated in a currency other than Dollars) which
        are subject to such calculation shall, for purposes of such
        calculations, be notionally converted to Dollars at the relevant Dollar
        Exchange Rate then prevailing. The calculation of such currency
        conversion shall be certified by the Administrative Agent, which
        certification, absent any manifest error, shall be conclusive and
        binding on the Borrowers and the Lenders. If exchange rate fluctuations
        cause the Facility Balance to exceed the Commitments of all Lenders at
        any time, then the Borrowers shall, within seven (7) days of written
        demand of the Administrative Agent, repay Advances in an amount equal to
        such excess.
    
        Drawdown Notice. The Borrowers shall, in respect of all Advances, serve
        a written notice (a "Drawdown Notice") on the Administrative Agent
        (which shall promptly furnish a copy to each Lender) not later than
        11:00 A.M., New York City time, at least three (3) Banking Days prior to
        the date of the proposed Advance. Each Drawdown Notice shall specify
        (a) the date of the proposed borrowing (which shall be a Banking Day),
        (b) the principal amount of the Advance to be made by the Lenders on
        that date, (c) the Interest Period requested by the Borrowers, which
        period may end no later than the Final Payment Date, and (d) the
        disbursement instructions for the proceeds of such Advance. Each
        Drawdown Notice shall be effective upon receipt by the Administrative
        Agent, shall be irrevocable and shall be in the form set out in Exhibit
        C.
    
        Effect of Drawdown Notice. Each Drawdown Notice shall be deemed to
        constitute a warranty by the Borrowers: (a) that the representations and
        warranties stated in Section 7 are true and correct on the date of such
        Drawdown Notice and will be true and correct on the applicable Drawdown
        Date as if made on such date, (b) that no Default or Event of Default
        has occurred and is continuing on such Drawdown Date or would result
        from the making of an Advance, and (c) that the Conditions Precedent
        stated in Section 3.1 have been satisfied.
    
        Funding of Advances. Upon receipt of a Drawdown Notice, the
        Administrative Agent shall promptly notify each Lender of the contents
        thereof and of such Lender's share of the proposed Advance.
    
        (a) Not later than 11:00 A.M. New York City time on the Drawdown Date of
        each Advance, each Lender shall (except as provided in subsection (b) of
        this Section) make available its share of such Advance, in Federal or
        other funds immediately available in New York City, to the
        Administrative Agent at its address set forth on Schedule I or to such
        account of the Administrative Agent most recently designated by it for
        such purpose by notice to the Lenders. Unless the Administrative Agent
        determines that any applicable condition specified in Section 3.1 or 3.2
        has not been satisfied, the Administrative Agent will make the funds so
        received from the Lenders available to the Borrowers at the aforesaid
        address, subject to the receipt of funds by the Administrative Agent as
        provided in the immediately preceding sentence, not later than 2:30 P.M.
        New York City time on the date of such Advance, and in any event as soon
        as practicable after receipt.
    
        (b) If any Lender makes a new Advance hereunder to any Borrower on a day
        on which such Borrower is to repay all or any part of an outstanding
        Advance from such Lender, such Lender shall apply the proceeds of its
        new Advance to make such repayment and only an amount equal to the
        difference (if any) between the amount being borrowed from such Lender
        by such Borrower and the amount being repaid to such Lender shall be
        made available by such Lender to the Administrative Agent as provided in
        subsection (b) of this Section, or remitted by such Borrower to the
        Administrative Agent for repayment to such Lender, as the case may be.
    
        (c) Unless the Administrative Agent shall have received notice from a
        Lender prior to the Drawdown Date of any Advance that such Lender will
        not make available to the Administrative Agent such Lender's share of
        such Advance, the Administrative Agent may assume that such Lender has
        made such share available to the Administrative Agent on the date of
        such Advance in accordance with subsections (a) and (b) of this
        Section 2.6 and the Administrative Agent may, in reliance upon such
        assumption, make available to the Borrowers on such date a corresponding
        amount. If and to the extent that such Lender shall not have so made
        such share available to the Administrative Agent, such Lender and the
        Borrowers (but without duplication) severally agree to repay to the
        Administrative Agent forthwith on demand such corresponding amount
        together with interest thereon, for each day from the date such amount
        is made available to the Borrowers until the date such amount is repaid
        to the Administrative Agent, at (i) in the case of the Borrowers, the
        interest rate applicable thereto pursuant to Section 5.1(a) and (ii) in
        the case of such Lender, the LIBOR Rate. If such Lender shall repay to
        the Administrative Agent such corresponding amount, such amount so
        repaid shall constitute such Lender's Advance included in such Advance
        for purposes of this Agreement as of the date such Advance was made.
        Nothing in this subsection (c) shall be deemed to relieve any Lender of
        its obligation to make Advances to the extent provided in this
        Agreement. In the event that the Borrowers are required to repay an
        Advance to the Administrative Agent pursuant to this Section 2.6(c), as
        between the Borrowers and the defaulting Lender, the liability for any
        breakage costs as described in Section 11.6 shall be borne by the
        defaulting Lender. If the defaulting Lender has not paid any such
        breakage costs upon demand by the Administrative Agent therefor, the
        Borrowers shall pay such breakage costs upon demand by the
        Administrative Agent and the Borrowers shall be entitled to recover any
        such payment for breakage costs made by the Borrowers from the
        defaulting Lender.
    
     1. Notation of Advance. Each Advance made by the Lenders to the Borrowers
        may be evidenced by a notation of the same made by the Administrative
        Agent or a Lender on the grid attached to such Lender's Note, which
        notation, absent manifest error, shall be prima facie evidence of the
        amount of the Advance.
     2. Reduction of the Commitments.
    
        Subject to Section 2.11, the Borrowers may from time to time reduce the
        Commitments of the Lenders by $10,000,000 or any larger multiple of
        $1,000,000 upon four (4) Banking Day's written notice to the
        Administrative Agent (which shall promptly notify each Lender). Any such
        reduction shall be permanent and irrevocable and pro rata among the
        Lenders ratably in accordance with their respective Commitments;
        provided that no reduction in Commitments shall be made if, after giving
        effect to such reduction of the Commitments and any concurrent
        prepayment of the Advances, the aggregate Commitments shall be less than
        the aggregate principal amount of all outstanding Advances.
    
        (b) On the Final Payment Date, the Commitments shall be reduced to zero
        and any Advances then outstanding (together with accrued interest
        thereon) shall be due and payable on such date.
    
        (c) Upon the effectiveness of any reduction pursuant to Section 2.8(a)
        hereof, the term "Commitment" shall mean the Commitments of each Lender
        in effect immediately prior to such reduction less the amount of such
        reduction of the Commitment.
    
        Mandatory Prepayments. If at any time (i) the aggregate principal amount
        of outstanding Advances shall exceed the aggregate Commitments or (ii)
        the Facility Balance, as calculated in accordance with Section 2.3,
        exceeds 100% of the aggregate Commitments, then the Borrowers shall
        immediately prepay the Advances in an amount equal to such excess
        together with any compensation due pursuant to the provisions of Section
        11.6.
    
        Several Obligations. The failure of any Lender to make its pro rata
        portion of the Advance on the date specified therefor shall not relieve
        any other Lender of its obligation to make its pro rata portion of such
        Advance on such date, and none of the Administrative Agents nor any
        Lender shall be responsible for the failure of any other Lender to make
        its pro rata portion of a Advance.
    
        Pro Rata Treatment. Each borrowing from the Lenders hereunder shall be
        made from the Lenders, each payment of fees and expenses under Section
        12 shall be made for account of the Lenders, and each termination or
        reduction of the amount of the Commitments shall be applied to the
        Commitments of the Lenders, pro rata according to the amounts of their
        respective Commitments; each payment or prepayment of principal of the
        Advance by the Borrowers shall be made for account of the Lenders pro
        rata in accordance with the respective unpaid principal amounts of the
        Advance held by the Lenders; and each payment of interest on the Advance
        by the Borrowers shall be made for the account of the Lenders pro rata
        in accordance with the amounts of interest due and payable to the
        respective Lenders.

 1. CONDITIONS

        Conditions Precedent to Availability of the Facility. The obligation of
        the Lenders to make the Facility available to the Borrowers under this
        Agreement and to make the initial Advance hereunder shall be expressly
        subject to the following conditions precedent:
    
        Corporate Authority. The Administrative Agent shall have received the
        following documents in form and substance satisfactory to the
        Administrative Agent and its legal advisers:
        
        (i) copies, certified as true and complete by an officer of each
        Borrower, of the resolutions of its board of directors and, with respect
        to OSG Bulk and OSG International, shareholders evidencing approval of
        this Agreement and the Notes and authorizing an appropriate officer or
        officers or attorney-in-fact or attorneys-in-fact to execute the same on
        its behalf;
        
        (ii) copies, certified as true and complete by an officer of each
        Borrower, of all documents evidencing any other necessary action,
        approvals or consents with respect to this Agreement and the Notes and
        the transactions contemplated hereby and thereby;
        
        (iii) copies, certified as true and complete by an officer of each
        Borrower, of the certificate or articles of incorporation and by-laws or
        similar constituent document thereof;
        
        (iv) certificate of the jurisdiction or incorporation or formation, as
        the case may be, of each Borrower as to the good standing thereof; and
        
        (v) a certificate signed by the President, Senior Vice President,
        Treasurer, Comptroller, Controller or chief financial officer of each of
        the Borrowers to the effect that (A) no Default or Event of Default
        shall have occurred and be continuing and (B) the representations and
        warranties of the Borrowers contained in this Agreement are true and
        correct as of the date of such certificate.
        
        The Agreement. The Borrowers shall have duly executed and delivered this
        Agreement to the Administrative Agent.
        
        The Notes. The Borrowers shall have duly executed and delivered the
        Notes to the Administrative Agent.
        
        The Creditors. The Administrative Agent shall have received executed
        counterparts of this Agreement from each of the Lenders (or, in the case
        of any Lender as to which an executed counterpart shall not have been
        received, the Administrative Agent shall have received in form
        satisfactory to it a telex, facsimile or other written confirmation from
        such Lender of the execution of a counterpart of this Agreement by such
        Lender).
        
        Fees. The Creditors shall have received payment in full of all other
        fees and expenses due to each thereof pursuant to the terms hereof on
        the date when due including, without limitation, all fees and expenses
        due under Section 12.
        
        Environmental Claims. The Lenders shall be satisfied that none of the
        Borrowers nor any Subsidiary is subject to any Environmental Claim which
        could reasonably be expected to result in a Material Adverse Change.
        
        Legal Opinions. The Administrative Agent shall have received opinions
        addressed to the Administrative Agent and the Lenders from (i)  James I.
        Edelson, Esq., in house counsel to the Borrowers and (ii) Seward &
        Kissel LLP, special counsel to the Administrative Agent, in such form as
        the Administrative Agent may agree, as well as such other legal opinions
        as the Lenders shall have required as to all or any matters under the
        laws of the Republic of the Marshall Islands, the State of Delaware, the
        United States of America and the State of New York covering the
        conditions and representations and warranties which are the subjects of
        Sections 3 and 7, respectively.
        
        Appointment of Process Agent. The Administrative Agent shall have
        received a duly executed copy of the acceptance by OSG Ship Management,
        Inc. of its appointment as agent for service of process for OSG
        International, which acceptance shall be in such form and substance as
        may be reasonably satisfactory to the Administrative Agent.
        
        Officer's Certificate. The Administrative Agent shall have received a
        certificate signed by the President, any Senior Vice President or any
        other duly authorized executive officer of OSG certifying that under
        Applicable Law existing on the date hereof, none of the Borrowers shall
        be compelled by law to withhold or deduct any Taxes from any amounts to
        become payable to the Administrative Agent for the account of the
        Creditors hereunder.
        
        Financial Information. The Lenders shall have received such financial
        statements and information accurately and fairly presenting the
        financial condition of OSG as reasonably requested by the Lenders.
        
        Insurance. The Administrative Agent shall have received certificates of
        insurance or other evidence satisfactory to it indicating the existence
        and effectiveness of the insurance required to be maintained by or on
        behalf of OSG, the Subsidiaries and the Joint Ventures pursuant to
        Section 8.1(A)(n).
        
        List of Vessels. The Administrative Agent shall have received a List of
        Vessels.
    
     1. Further Conditions Precedent. On each Drawdown Date, the obligation of
        the Lenders to make an Advance available to the Borrowers shall be
        expressly conditional upon:
    
        Drawdown Notice. The Administrative Agent having received a Drawdown
        Notice in accordance with the terms of Section 2.4.
        
        Representations and Warranties True. The representations stated in
        Section 7 being true and correct as if made on that date.
        
        No Default. No Default or Event of Default having occurred and being
        continuing or would result from the making of such an Advance.
        
        No Material Adverse Change. There having been no Material Adverse Change
        since September 30, 2004.
    
        Breakfunding Costs. In the event that, on the date specified for the
        making of the Advance in the Drawdown Notice, the Lenders shall not be
        obliged under this Agreement to make such Advance available under this
        Agreement, the Borrowers shall indemnify and hold the Lenders fully
        harmless against any losses which the Lenders (or any thereof) may
        sustain as a result of borrowing or agreeing to borrow funds to meet the
        drawdown requirement of such Drawdown Notice and the certificate of the
        relevant Lender or Lenders shall, absent manifest error, be conclusive
        and binding on the Borrowers as to the extent of any such losses.
    
        Satisfaction after Drawdown. Without prejudice to any of the other terms
        and conditions of this Agreement, in the event all of the Lenders elect,
        in their sole discretion, to make an Advance prior to the satisfaction
        of all or any of the conditions referred to in Sections 3.1 and 3.2, the
        Borrowers hereby covenant and undertake to satisfy or procure the
        satisfaction of such condition or conditions within seven (7) days after
        the Drawdown Date (or such longer period as the Majority Lenders, in
        their sole discretion, may agree).

    REPAYMENT AND PREPAYMENT

        Repayment. Each Borrower jointly and severally agrees to repay the
        principal amount of each Advance made to the Borrowers on the last day
        of the Interest Period therefor and to pay the then outstanding
        aggregate principal amount of all of the Advances on the Final Payment
        Date. Each Advance (together with interest accrued thereon and any costs
        or other sums associated therewith payable by the Borrowers hereunder)
        shall be repaid in the currency in which such Advance was drawn down or,
        in the case of associated costs or sums, the currency in which such cost
        or sum was incurred or booked by the Administrative Agent or the
        Lenders.
    
        Prepayment. Subject to delivery of the notices required by this Section
        4.2, the Borrowers may, at their option, on any Banking Day, prepay all
        or any portion of any Advance. The Borrower shall compensate the Lenders
        and Participants or any thereof for any loss, cost or expense incurred
        by them as a result of a prepayment made on any day other than the last
        day of an Interest Period in accordance with the provisions of Section
        11.6. Prepayments made on the last day of any Interest Period shall be
        without penalty or premium. Any prepayment shall be in an integral
        multiple of One Million Dollars ($1,000,000) (or if made in an Alternate
        Currency, the Dollar Equivalent (rounded upward to the nearest multiple
        of one hundred (100) units of account of the relevant currency) of One
        Million Dollars) with a minimum amount of Ten Million Dollars
        ($10,000,000) (or if made in an Alternate Currency, the Dollar
        Equivalent (rounded upward to the nearest multiple of one hundred (100)
        units of account of the relevant currency) of Ten Million Dollars) and
        shall be applied pro rata among the Lenders ratably in accordance with
        their respective Commitments. In addition, on the date of any prepayment
        hereunder, all accrued interest to the date of such prepayment must be
        paid in full with respect to the Advances or portions thereof being
        prepaid. The Borrowers shall deliver to the Administrative Agent (which
        shall promptly furnish a copy to each Lender) notice of such prepayment
        on not less than four (4) Banking Days (which notice shall be
        irrevocable and shall specify the date and amount of prepayment).
    
     1. Borrowers' Obligations Absolute. The Borrowers' obligations to pay each
        Creditor hereunder and under the Notes shall be absolute, unconditional
        and irrevocable, and shall be paid strictly in accordance with the terms
        hereof and thereof, under any and all circumstances and irrespective of
        any setoff, counterclaim or defense to payment which the Borrowers or
        any of them may have or have had against the Creditors.

    INTEREST AND RATE

    Payment of Interest; Interest Rate. (a) Each Borrower hereby jointly and
    severally promises to pay to the Lenders interest on the unpaid principal
    amount of each Advance for the period commencing on the Drawdown Date of
    such Advance until but not including the stated maturity thereof (whether by
    acceleration or otherwise) or the date of prepayment thereof at the
    Applicable Rate which shall be the rate per annum which is equal to the
    aggregate of (a) the LIBOR Rate for the relevant Interest Period plus (b)
    the Applicable Margin. The Applicable Rate with respect to the Advance shall
    be determined by the Administrative Agent two (2) Banking Days prior to the
    first day of the relevant Interest Period. The Administrative Agent shall
    promptly notify the Borrowers and the Lenders in writing of the Applicable
    Rate and the duration of each Interest Period as and when determined. Each
    such determination, absent manifest error, shall be conclusive and binding
    upon the Borrowers.
    
    (b) Notwithstanding the foregoing, each Borrower jointly and severally
    agrees that after the occurrence and during the continuance of an Event of
    Default, each outstanding Advance shall bear interest at a rate per annum
    equal to the Default Rate. In addition, each Borrower hereby jointly and
    severally promises to pay interest on any Advance or any installment thereof
    and (to the extent that the payment of such interest shall be legally
    enforceable) on any overdue installment of interest, and on any other amount
    payable by the Borrowers hereunder which shall not be paid in full when due
    (whether at stated maturity, by acceleration or otherwise), for the period
    commencing on the due date thereof until but not including the date the same
    is paid in full at the Default Rate.
    
    (c) Except as provided in the next sentence, accrued interest on each
    Advance shall be payable (i) on the last day of each Interest Period, except
    that if the Borrowers shall select an Interest Period in excess of three (3)
    months, accrued interest shall be payable during such Interest Period on
    each three (3) month anniversary of the commencement of such Interest Period
    and upon the last day of such Interest Period, and (ii) with each repayment
    of principal thereof. Interest payable at the Default Rate shall be payable
    from time to time on demand of the Administrative Agent.
    
    Calculation of Interest. All interest shall accrue from day-to-day and be
    calculated on the actual number of days elapsed and on the basis of a three
    hundred sixty (360) day year.
    
    Maximum Interest. Anything in this Agreement or the Notes to the contrary
    notwithstanding, the interest rate on any Advance shall in no event be in
    excess of the maximum rate permitted by Applicable Law.

    PAYMENTS

    Place of Payments; No Set Off. All payments to be made hereunder by the
    Borrowers shall be made to the Administrative Agent, not later than 11 a.m.
    New York City time (any payment received after 11 a.m. New York City time
    shall be deemed to have been paid on the next Banking Day) on the due dates
    of such payments, at its office located at 200 Park Avenue, New York, New
    York 10166 USA or to such other office of the Administrative Agent as the
    Administrative Agent may direct, for distribution to the Lenders, without
    set-off or counterclaim and free from, clear of and without deduction for,
    any Taxes; provided, however, that if the Borrowers shall at any time be
    compelled by law to withhold or deduct any Taxes from any amounts payable to
    the Administrative Agent for the account of the Lenders or the other
    Creditors hereunder, then, the Borrowers shall pay such additional amounts
    in Dollars as may be necessary in order that the net amounts received after
    withholding or deduction shall equal the amounts which would have been
    received if such withholding or deduction were not required and, in the
    event any withholding or deduction is made, whether for Taxes or otherwise,
    the Borrowers shall promptly send to the Administrative Agent any
    documentary evidence they have with respect to such withholding or
    deduction. No Lender shall change its lending office if such change would
    result in the Borrowers being compelled by law to withhold or deduct any
    Taxes from any amounts payable to the Administrative Agent for the account
    of the Lenders or the other Creditors hereunder. If a Lender becomes subject
    to withholding, such Lender shall use its best efforts to change its lending
    office to one without withholding, and should such change in lending office
    not be possible, (i) the Borrowers may replace such Lender pursuant to
    Section 11.8 or (ii) such Lender may waive its rights to any additional
    amounts such Lender would be entitled to receive under this Section 6.1.
    
    Federal Income Tax Credits. (a) If any Lender obtains the benefit of a
    credit against its liability for federal income taxes imposed by the United
    States of America for all or part of the Taxes as to which the Borrowers
    have paid additional amounts as aforesaid then such Lender shall reimburse
    the Borrowers for the amount of the credit so obtained; (b) each of the
    Lenders that is not a United States Person (as such term is defined in
    Section 7701(a)(30) of the Code) shall, on or prior to the initial Drawdown
    Date (and in the case of an assignee, on or prior to the effective date of
    the relevant assignment) and from time to time thereafter when required by
    applicable provisions of the Code, provide the Borrowers with two duly
    completed copies of Internal Revenue Service Form W-8BEN or W-8ECI, as
    appropriate, or any successor form prescribed by the Internal Revenue
    Service, certifying that such Lender is entitled to benefits under an income
    tax treaty to which the United States is a party that exempts withholding
    tax on payments under this Agreement or the other Transaction Documents or
    certifying that the income receivable by it pursuant to this Agreement or
    the other Transaction Documents is effectively connected with the conduct of
    a trade or business in the United States; (c) for any period with respect to
    which a Lender that is not a United States Person has failed to provide the
    Borrowers with the appropriate forms described in clause (b) above (other
    than if such failure is due to a change in law occurring after the date on
    which such person was originally required to provide such forms, or if such
    forms are otherwise not required under clause (b) above), such Lender shall
    not be entitled to payment of additional amounts under Section 6.1 with
    respect to Federal Taxes imposed by the United States; provided, however,
    that should a Lender become subject to Taxes because of its failure to
    deliver a form required hereunder, the Borrowers at such Lender's expense
    shall take such steps as such Lender shall reasonably request to assist such
    Lender to recover such Taxes if, in the judgment of the Borrowers such steps
    would avoid the need for, or reduce the amount of, any Taxes required to be
    deducted from or in respect of any sum payable hereunder to such Lender and
    would not, in the judgment of the Borrowers, be disadvantageous to the
    Borrowers.
    
    Sharing of Setoffs. Each Lender agrees that if it shall, through the
    exercise of a right of banker's lien, setoff or counterclaim or pursuant to
    a secured claim under the Federal Bankruptcy Code or other security or
    interest arising from, or in lieu of, such secured claim, exercised or
    received by such Lender under any applicable bankruptcy, insolvency or other
    similar law or otherwise, or by any other means (except in the event of such
    Lender's replacement pursuant to Section 11.8), obtain payment (voluntary or
    involuntary) in respect of any Advance or Advances as a result of which the
    unpaid principal portion of its Advances (and accrued and unpaid interest
    thereon) shall be proportionately less than the unpaid principal portion of
    the Advances (and accrued and unpaid interest thereon) of any other Lender,
    it shall be deemed simultaneously to have purchased from such other Lender
    at face value, and shall promptly pay to such other Lender the purchase
    price for, a participation in the Advances of such other Lender so that the
    aggregate unpaid principal amount of the Advances (and accrued and unpaid
    interest thereon) and participations in the Advances held by each Lender
    shall be in the same proportion to the aggregate unpaid principal amount of
    all Advances then outstanding as the principal amount of its Advances (and
    accrued and unpaid interest thereon) prior to such exercise of banker's
    lien, setoff or counterclaim or other event was to the principal amount of
    all Advances outstanding (and accrued and unpaid interest thereon) prior to
    such exercise of banker's lien, setoff or counterclaim or other event;
    provided, however, that, if any such purchase or purchases or adjustments
    shall be made pursuant to this Section 6.3 and the payment giving rise
    thereto shall thereafter be recovered, such purchase or purchases or
    adjustments shall be rescinded to the extent of such recovery and the
    purchase price or prices or adjustment restored without interest. Any Lender
    holding a participation in an Advance deemed to have been so purchased may
    exercise any and all rights of banker's lien, setoff or counterclaim with
    respect to any and all moneys owing to such Lender by reason thereof as
    fully as if such Lender had made an Advance in the amount of such
    participation. The Borrowers expressly consent to the foregoing arrangement.

    REPRESENTATIONS AND WARRANTIES

    In order to induce the Creditors to enter into this Agreement and to make
    the Facility available, each of the Borrowers hereby represents and
    warrants, to the Creditors (which representations and warranties shall
    survive the execution and delivery of this Agreement and the Notes and each
    drawdown of the Facility) that:

        Due Organization and Power. Each of the Borrowers is a corporation duly
        formed and is validly existing in good standing under the laws of its
        jurisdiction of incorporation or formation and is duly qualified to do
        business as a foreign corporation in each jurisdiction wherein the
        nature of the business transacted thereby makes such qualification
        necessary, except where failure to so qualify would not result in a
        Material Adverse Change, has full power and authority and, to the best
        of its knowledge after due investigation, all material governmental
        licenses, authorizations, consents and approvals required to carry on
        its business as now being conducted and to own its properties and has
        full power and authority to enter into and perform its obligations under
        this Agreement and the Notes, and has complied with all statutory,
        regulatory and other requirements relative to such business, property
        and instruments to which it is a party, or to which its property is
        subject, other than those agreements for which non-compliance, either
        singly or in the aggregate, could not reasonably be expected to result
        in a Material Adverse Change;
    
        Authorization and Consents. All necessary corporate action has been
        taken to authorize, and all necessary consents and authorities have been
        obtained and remain in full force and effect to permit, each Borrower to
        enter into and perform its obligations under this Agreement and the
        Notes and, to borrow, service and repay the Facility and, as of the date
        of this Agreement, no further consents or authorities are necessary for
        the service and repayment of the Facility or any part thereof;
    
     a. Binding Obligations. This Agreement and the Notes constitute or will,
        when executed and delivered, constitute the legal, valid and binding
        obligations of each Borrower as enforceable against such Borrower in
        accordance with their respective terms, except to the extent that such
        enforcement may be limited by equitable principles, principles of public
        policy or applicable bankruptcy, insolvency, reorganization, moratorium
        or other laws affecting generally the enforcement of creditors' rights;
    
        No Violation. Neither the execution and delivery by the Borrowers of
        this Agreement or the Notes, or any instrument or agreement referred to
        herein or therein, or contemplated hereby or thereby, nor the
        consummation of the transactions herein or therein contemplated, nor
        compliance with the terms, conditions and provisions hereof or thereof
        by each of them, will (i) conflict with, or result in a breach or
        violation of, or constitute a default under the organizational documents
        of the Borrowers; (ii) conflict with or contravene any Applicable Law or
        any contractual restriction binding on or affecting the Borrowers or any
        of their respective assets or properties; (iii) result in a breach or
        violation of, or constitute a default under, or permit the acceleration
        of any material obligation or liability in, or but for any requirement
        of the giving of notice or the passage of time (or both) would
        constitute such a conflict with, breach or violation of, or default
        under, or permit any such acceleration in, any material contractual
        obligation or any material agreement or document to which any of the
        Borrowers is a party or by which any of the Borrowers or any of their
        respective assets or properties is bound (or to which any such
        obligation, agreement or document relates); or (iv) result in any Lien
        upon any of the Borrowers' respective material assets or properties;
    
        Filings; Stamp Taxes. It is not necessary for the legality, validity,
        enforceability or admissibility into evidence of this Agreement or the
        Notes that any of them or any document relating thereto be registered,
        filed, recorded or enrolled with any court or authority in any relevant
        jurisdiction or that any stamp, registration or similar Taxes be paid on
        or in relation to this Agreement or the Notes;
    
        Approvals; Consents. All consents, licenses, approvals and
        authorizations required, whether by statute or otherwise, in connection
        with the entry into and performance by the Borrowers, and the validity
        and enforceability against the Borrowers, of this Agreement and the
        Notes have been obtained and are in full force and effect;
    
        Litigation. No action, suit or proceeding is pending or threatened
        against any Borrower or any Subsidiary before any court, board of
        arbitration or administrative agency which would be reasonably likely to
        result in any Material Adverse Change or which in any manner draws into
        question the validity or enforceability of this Agreement or the Notes;
    
     b. No Default. No Borrower nor any Subsidiary is in default under any
        material agreement by which it is bound, which default might lead to a
        Material Adverse Change, or is in default of any Material Financial
        Obligation;
    
        ERISA. The execution and delivery of this Agreement and the consummation
        of the transactions hereunder will not involve any prohibited
        transaction within the meaning of ERISA or Section 4975 of the Code and
        no condition exists or event or transaction has occurred in connection
        with any Plan maintained or contributed to by any member of the ERISA
        Group or any ERISA Affiliate resulting from the failure of any thereof
        to comply with ERISA which is reasonably likely to result in any member
        of the ERISA Group or any ERISA Affiliate incurring any liability, fine
        or penalty which individually or in the aggregate could result in a
        Material Adverse Change. No member of the ERISA Group nor any ERISA
        Affiliate, individually or collectively, has incurred, or reasonably
        expects to incur, Withdrawal Liabilities or liabilities upon the
        happening of a Termination Event the aggregate of which for all such
        Withdrawal Liabilities and other liabilities exceeds or would exceed
        $30,000,000. With respect to any Multiemployer Plan, Multiple Employer
        Plan or Plan, no member of the ERISA Group nor any ERISA Affiliate is
        aware of or has been notified that any "variance" from the "minimum
        funding standard" has been requested (each such term as defined in
        Part 3, Subtitle B, of Title 1 of ERISA). No member of the ERISA Group
        nor any ERISA Affiliate has received any notice that any Multiemployer
        Plan is in reorganization, within the meaning of Title IV of ERISA,
        which reorganization could result in a Material Adverse Change;
    
        Subsidiaries. (A) Each Material Subsidiary is a corporation duly
        incorporated, validly existing and in good standing under the laws of
        its jurisdiction of incorporation, and has all corporate powers and
        authority and all material governmental licenses, authorizations,
        consents and approvals required to carry on its business as now
        conducted and to own its properties and (B) there are no Non-Recourse
        Subsidiaries as of the date hereof;
    
        Financial Statements. Each of the audited consolidated balance sheet of
        OSG and the Subsidiaries as at December 31, 2003 and the related audited
        consolidated statements of operations and retained earnings and cash
        flows for the fiscal year then ended reported on by Ernst & Young LLP
        and included in OSG's 2003 Form 10-K, as well as the unaudited
        consolidated balance sheet of OSG and the Subsidiaries as of September
        30, 2004 and the related unaudited consolidated statements of income and
        retained earnings and cash flows for such three month period then ended
        on September 30, 2004 as reported on OSG's September 30, 2004 Form 10-Q,
        copies of all of which have been furnished to the Administrative Agent,
        fairly present, in all material respects, the consolidated financial
        condition of OSG and the Subsidiaries as at such dates and the
        consolidated results of the operations of OSG and the Subsidiaries for
        the periods ended on such dates, all in accordance with GAAP
        consistently applied;
    
        Tax Returns and Payments. United States Federal income tax returns of
        OSG and the Subsidiaries have been examined and closed through the
        fiscal year ended December 31, 1999. OSG and the Subsidiaries have filed
        all United States Federal, state, local and foreign income tax returns
        and all other material tax or information returns which are required to
        be filed by them (collectively, the "Tax Returns"). All of the Tax
        Returns (and any tax or information return becoming due after the date
        hereof and on or before the Closing Date) are true and complete in all
        material respects. OSG and the Subsidiaries have paid all material
        federal, state, local and foreign taxes (collectively, the "OSG Taxes")
        due pursuant to the Tax Returns or pursuant to any assessment received
        by OSG or any Subsidiary, other than OSG Taxes which are being contested
        in good faith by appropriate proceedings and for which adequate reserves
        (in conformity with GAAP consistently applied) shall have been set aside
        on their books. The charges, accruals and reserves on the books of OSG
        and the Subsidiaries in respect of OSG Taxes are adequate in all
        material respects and in conformity with GAAP consistently applied.
        There is no material action, suit, proceeding, audit, investigation or
        claim pending or, to the knowledge of OSG or its Subsidiaries,
        threatened in respect of any OSG Taxes for which OSG or any of the
        Subsidiaries is or may become liable nor has any deficiency or claim for
        any such OSG Taxes been proposed, asserted or, to the knowledge of OSG
        or its Subsidiaries threatened. Neither OSG nor its Subsidiaries, has
        consented to any waivers or extensions of any statute of limitations
        with respect to the collection or assessment of any OSG Taxes against
        it;
    
        Chief Executive Office. The chief executive office and principal place
        of business of each of the Borrowers is located at c/o OSG Ship
        Management, Inc., 511 Fifth Avenue, New York, New York 10017;
    
        Insurance. OSG and the Subsidiaries have insured their properties and
        assets against such risks and in such amounts as are customary for
        companies engaged in similar businesses.
    
        Foreign Trade Control Regulations. None of the transactions contemplated
        herein will violate any of the provisions of the Foreign Assets Control
        Regulations of the United States of America (Title 31, Code of Federal
        Regulations, Chapter V, Part 500, as amended), any of the provisions of
        the Cuban Assets Control Regulations of the United States of America
        (Title 31, Code of Federal Regulations, Chapter V, Part 515, as
        amended), any of the provisions of the Libyan Assets Control Regulations
        of the United States of America (Title 31, Code of Federal Regulations,
        Chapter V, Part 550, as amended), any of the provisions of the Iranian
        Transaction Regulations of the United States of America (Title 31, Code
        of Federal Regulations, Chapter V, Part 560, as amended), any of the
        provisions of the Iraqi Sanctions Regulations (Title 31, Code of Federal
        Regulations, Chapter V, Part 575, as amended), any of the provisions of
        the Federal Republic of Yugoslavia (Serbia and Montenegro) Assets
        Control Regulations and Bosnia-Serb controlled areas of the Republic of
        Bosnia and Herzegovina (Title 31, Code of Federal Regulations, Chapter
        V, Part 585 as amended) or any of the provisions of the Regulations of
        the United States of America Governing Transactions in Foreign Shipping
        of Merchandise (Title 31, Code of Federal Regulations, Chapter V,
        Part 505, as amended);
    
        Investment Company Act. Neither OSG nor any of the Subsidiaries is an
        "investment company" or an "affiliated person" of, or a "promoter" or
        "principal underwriter" for or a company "controlled" by an "investment
        company" as such terms are defined in the Investment Company Act of
        1940, as amended; neither the making of the Advances nor the application
        of the proceeds or repayment thereof by the Borrowers, nor the
        consummation of the other transactions contemplated hereby, will violate
        any provision of such act or any rule, regulation or order of the
        Securities and Exchange Commission thereunder;
    
        Environmental Matters and Claims. (A) OSG and each Subsidiary, when
        required, will be in compliance with all applicable United States
        federal and state, local, foreign and international laws, regulations,
        conventions and agreements relating to pollution, pollution prevention
        or protection of human health or the environment (including, without
        limitation, ambient air, surface water, ground water, navigable waters,
        waters of the contiguous zone, ocean waters and international waters),
        including, without limitation, laws, regulations, conventions and
        agreements relating to (1) emissions, discharges, releases or threatened
        releases of chemicals, pollutants, contaminants, wastes, toxic
        substances, hazardous materials, oil, hazardous substances, petroleum
        and petroleum products and by-products ("Materials of Environmental
        Concern"), or (2) the manufacture, processing, distribution, use,
        treatment, storage, disposal, transport or handling of Materials of
        Environmental Concern ("Environmental Laws") (except as to all of the
        above, where the failure to do so would not be reasonably likely to
        result in a Material Adverse Change); (B) OSG and each Subsidiary will
        when required, have all permits, licenses, approvals, rulings,
        variances, exemptions, clearances, consents or other authorizations
        required under applicable Environmental Laws ("Environmental Approvals")
        and will, when required, be in compliance with all Environmental
        Approvals required to operate their respective businesses as then being
        conducted (except where the failure to comply with, obtain or renew such
        permits, licenses, rulings, variances, exemptions, clearances, consents
        or other authorizations would not be reasonably likely to result in a
        Material Adverse Change); (C) neither OSG, nor any Subsidiary has
        received any notice of any claim, action, cause of action, investigation
        or demand by any Person, entity, enterprise or government, or any
        political subdivision, intergovernmental body or agency, department or
        instrumentality thereof, alleging potential liability which would be
        reasonably likely to result in a Material Adverse Change or a
        requirement to incur investigatory costs, cleanup costs, response and/or
        remedial costs (whether incurred by a governmental entity or otherwise),
        natural resources damages, property damages, personal injuries,
        attorneys' fees and expenses, or fines or penalties which would be
        reasonably likely to result in a Material Adverse Change, in each case
        arising out of, based on or resulting from (1) the presence, or release,
        or threat of release, of any Materials of Environmental Concern at any
        location, whether or not owned by such person, or (2) circumstances
        forming the basis of any violation, or alleged violation, of any
        Environmental Law or Environmental Approval ("Environmental Claim")
        (other than Environmental Claims that have been fully and finally
        adjudicated or otherwise determined and all fines, penalties and other
        costs (including permitted deductibles), if any, payable by OSG or any
        of the Subsidiaries in respect thereof have been paid in full or which
        are fully covered by insurance); (D) to the best of the Borrowers'
        knowledge, after due investigation, there are no circumstances that
        would be reasonably likely to prevent or interfere with such full
        compliance in the future; and (E) there is no Environmental Claim
        pending or, to the best of the Borrowers' knowledge, threatened against
        OSG or any Subsidiary and to the best of the Borrowers' knowledge, there
        are no past or present actions, activities, circumstances, conditions,
        events or incidents, including, without limitation, the release,
        emission, discharge or disposal of any Materials of Environmental
        Concern, that could reasonably be expected to form the basis of any
        Environmental Claim against such persons the adverse disposition of
        which could reasonably be expected to result in a Material Adverse
        Change;
    
        Compliance with ISM Code and ISPS Code. Each of the Borrowers' and
        Subsidiaries' vessels and each Operator thereof complies with the
        requirements of the ISM Code and the ISPS Code in all material respects
        including (but not limited to) the maintenance and renewal of valid
        certificates pursuant thereto;
    
        Threatened Withdrawal of DOC, SMC or ISSC. There is no actual or, to the
        best of the Borrowers' knowledge, threatened withdrawal of any
        Operator's DOC or SMC or of the ISSC in respect of any of the Borrowers'
        or Subsidiaries' vessels;
    
        Payment Free of Taxes. On the date hereof, all payments made or required
        to be made by the Borrowers under or pursuant to this Agreement and the
        Notes can be made free and clear of, and without deduction or
        withholding for an account of, any Taxes;
    
        No Material Adverse Change. Since September 30, 2004 with respect to OSG
        and the Subsidiaries, there has been no Material Adverse Change;
    
        No Proceedings to Dissolve. There are no proceedings or actions pending
        or contemplated by the Borrowers or, to the best of the Borrowers'
        knowledge, contemplated by any third party, to dissolve or terminate any
        Borrower;
    
        Compliance with Laws. Each of the Borrowers is in compliance with all
        Applicable Laws, except where any failure to comply with any such
        Applicable Laws would not, alone or in the aggregate, result in a
        Material Adverse Change;
    
        OSG International Not Immune. OSG International is generally subject to
        suit, and neither OSG International nor any of its properties or assets
        has any immunity from the jurisdiction of any court or from legal
        process (whether through service of process or notice of attachment
        prior to judgment, attachment in aid of execution or otherwise) under
        the laws of the Marshall Islands or any political subdivision thereof;
    
        No Marshall Islands Filing Necessary. To ensure the enforceability or
        admissibility in evidence of this Agreement and/or the Notes, it is not
        necessary that this Agreement or any of the Notes be filed or recorded
        with any court or other authority in the Marshall Islands or any
        political subdivision thereof or that any stamp or similar tax be paid
        hereon or thereon or in respect hereof or thereof other than in
        connection with a proceeding brought to enforce the same; and
    
     c. Survival. All representations, covenants and warranties made herein and
        in any certificate or other document delivered pursuant hereto or in
        connection herewith shall survive the making of the Facility or any
        portion thereof and the issuance of the Notes.

 2. COVENANTS

    Affirmative Covenants. Each of the Borrowers jointly and severally hereby
    covenants and undertakes with each of the Lenders that, from the date hereof
    and so long as the Commitments are in effect or any principal, interest or
    other moneys are owing in respect of the Facility or otherwise owing under
    this Agreement or the Notes or any of them:
    
    A. Each of the Borrowers will:
    
     a. Performance of Agreements. Duly perform and observe the terms of this
        Agreement and the Notes;
    
        Notice of Default. Inform the Administrative Agent (which shall
        promptly, and in any event within three (3) Banking Days, notify the
        Lenders) of the occurrence of (i) any Default or Event of Default,
        (ii) any litigation or governmental proceeding pending or threatened
        against OSG or any Subsidiary which in any manner draws into question
        the validity or enforceability of this Agreement or the Notes or which
        could reasonably be expected to result in a Material Adverse Change and
        (iii) any other event or condition of which it becomes aware which is
        reasonably likely to result in a Material Adverse Change, in each case,
        promptly, and in any event within three (3) Banking Days after becoming
        aware of the occurrence thereof;
    
        Consents. Without prejudice to Section 7 and this Section 8.1, obtain
        every consent applicable to it and do all other acts and things which
        may from time to time be necessary for the continued due performance of
        all its obligations under this Agreement and the Notes;
    
        Financial Statements. Deliver to the Administrative Agent with
        sufficient copies for the Lenders to be distributed to the Lenders by
        the Administrative Agent promptly upon receipt thereof:

(i) as soon as available and in any event within 105 days after the end of each
fiscal year of OSG, (A) a consolidated balance sheet of OSG and the Subsidiaries
as of the end of such fiscal year and the related consolidated statements of
income and retained earnings and cash flows for such fiscal year, setting forth
in each case in comparative form the figures as of the end of and for the
previous fiscal year, complying in all material respects with all applicable
rules and regulations promulgated by the Securities and Exchange Commission, in
each case accompanied by an unqualified opinion of Ernst & Young LLP or other
independent public accountants of nationally recognized standing and (B) if
there are any Non-Recourse Subsidiaries, an unaudited consolidated balance sheet
of OSG and the Recourse Subsidiaries as of the end of such fiscal year and the
related unaudited consolidated statements of income and retained earnings and
cash flows for such fiscal year, setting forth in each case in comparative form
the figures as of the end of and for the previous fiscal year, together with a
letter from the independent public accountants referred to in the foregoing
clause (A) confirming the mathematical accuracy of such financial statements and
the derivation thereof on a reasonable basis from the audited financial
statements referred to in clause (A);

(ii) as soon as available and in any event within 60 days after the end of each
of the first three fiscal quarters of each fiscal year of OSG, (A) an unaudited
consolidated balance sheet of OSG and the Subsidiaries as of the end of such
fiscal quarter and the related unaudited consolidated statements of income and
retained earnings and cash flows for such fiscal quarter and for the portion of
OSG's fiscal year ended at the end of such fiscal quarter, setting forth in each
case in comparative form the figures as of the end of and for the corresponding
fiscal quarter and the corresponding portion of OSG's previous fiscal year, all
certified (subject to normal year-end adjustments) as to fairness of
presentation and compliance in all material respects with all applicable rules
and regulations of the Securities and Exchange Commission with respect to
interim financial statements and consistency by the chief financial officer or
the chief accounting officer of OSG and (B) if there are any Non-Recourse
Subsidiaries, an unaudited consolidated balance sheet of OSG and the Recourse
Subsidiaries as of the end of such fiscal quarter and the related unaudited
consolidated statements of income and retained earnings and cash flows for such
fiscal quarter and for the portion of OSG's fiscal year ended at the end of such
fiscal quarter, setting forth in each case in comparative form the figures as of
the end of and for the corresponding fiscal quarter and the corresponding
portion of OSG's previous fiscal year, together with a certificate of the chief
financial officer or chief accounting officer of OSG as to the derivation of
such financial statements from the financial statements referred to in clause
(A) of this subsection (ii);

(iii) simultaneously with the delivery of each set of financial statements
referred to in clauses (i)(A) and (ii)(A) above, a Compliance Certificate of OSG
executed by OSG's chief financial officer or chief accounting officer (A)
setting forth in reasonable detail the calculations required to establish
whether the covenants set forth in Sections 8.1(B) (a) through (d), Sections
8.2(a) through (d) and Section 8.2(g) are complied with as of the last day of
the fiscal period covered by such financial statements, and (B) stating whether
any Default or Event of Default exists on the date of such Certificate and, if
any Default or Event of Default then exists, setting forth the details thereof
and the action which the Borrowers are taking or propose to take with respect
thereto;

(iv) simultaneously with the delivery of each set of financial statements
referred to in clause (i)(A) above, a statement of the firm of independent
public accountants which reported on such statements (A) stating whether
anything has come to their attention to cause them to believe that OSG and the
Subsidiaries were not in compliance with any of the covenants set forth in
Sections 8.1(B) (a) through (d), Sections 8.2(a) through (d) and Section 8.2(g)
on the date of such statements and (B) confirming the calculations set forth in
the officer's certificates delivered simultaneously therewith pursuant to
subsection (iii) above or, with respect to the calculations required to derive
the amount referred to in the covenants set forth in Sections 8.1(B) (a) through
(d), Sections 8.2(a) through (d) and Section 8.2(g), verifying the mathematical
accuracy of such calculations and comparing Consolidated Net Income for each of
the relevant fiscal quarters with the consolidated income statement of OSG and
the Recourse Subsidiaries for such fiscal quarter;

(v) within three (3) Banking Days after the date on which any executive officer
of any of the Borrowers obtains knowledge of (A) any Default or Event of
Default, if such Default or Event of Default is then continuing, or (B) a
Material Adverse Change or any action, suit or proceeding of the type referred
to in Section 7(g), a certificate of the chief financial officer or the chief
accounting officer of each of the Borrowers setting forth the details thereof
and the action which the Borrowers are taking or propose to take with respect
thereto;

(vi) promptly upon the mailing thereof to the shareholders of OSG generally,
copies of all financial statements, reports and proxy statements so mailed;

(vii) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
which OSG shall have filed with the Securities and Exchange Commission;

(viii) as soon as possible, (A) copies of all reports and notices which any
member of the ERISA Group or ERISA Affiliate files under ERISA with the Internal
Revenue Service or the PBGC or the U.S. Department of Labor or the sponsor of a
Multiemployer Plan or which any member of the ERISA Group or ERISA Affiliate
receives from the PBGC or the sponsor of a Multiemployer Plan relating to (1)
any Termination Event and (2) with respect to a Multiemployer Plan, any
Withdrawal Liability, or any actual or expected reorganization (within the
meaning of Title IV of ERISA) or termination of a Multiemployer Plan (within the
meaning of Title IV of ERISA) and (B) a certificate of the chief financial
officer or chief accounting officer of OSG setting forth in reasonable detail
the calculation of the amount (to the extent then reasonably determinable) of
any liability in connection with the foregoing;

in the event of any change in OSG's fiscal year, OSG shall as soon as possible,
restate such of its consolidated financial statements required to be delivered
under this Section 8.1(A)(d) for such twelve month period as shall be necessary
in order to permit the calculation of the financial covenants set forth in this
Agreement;

concurrently with the delivery of any Compliance Certificate under this Section
8.1(A)(d), a List of Vessels, current as of the date provided; provided,
however, that the Borrowers shall update such list as soon as practicable (and
in any event within 15 Banking Days) in the event that there is a change of ten
percent (10%) or more (by number of vessels) in the Borrowers' fleet of vessels;
and

from time to time such additional information regarding the financial position,
results of operations, business or prospects of OSG and the Subsidiaries as the
Administrative Agent, at the request of any Bank, may reasonably request;

Rating Change. Within 72 hours after any officer of OSG becomes aware of any
change in the rating by Moody's or S&P of OSG's publicly-traded senior unsecured
long-term debt securities, give notice of such change to the Administrative
Agent;

Preservation of Corporate Existence, Etc. OSG shall preserve and maintain, and
shall cause each of the Subsidiaries to preserve and maintain, its corporate
existence, rights (charter and statutory) and franchises; provided that, none of
OSG nor any Subsidiary shall be required to preserve any right or franchise, and
no Subsidiary (other than OSG Bulk and OSG International) shall be required to
maintain its corporate existence if the Board of Directors of OSG or the
Subsidiary shall determine that the preservation thereof is no longer desirable
in the conduct of the business of OSG or such Subsidiary, as the case may be,
and that the loss thereof is not disadvantageous in any material respect to OSG,
OSG and its Subsidiaries on a consolidated basis or the Lenders with respect to
their rights hereunder and provided further that OSG Bulk and OSG International
may be dissolved provided that all of the assets of OSG Bulk and OSG
International, as the case may be, shall be distributed to OSG;

Books and Records Keep proper books and record of all transactions relating to
the business activities of the Borrowers made until all obligations under this
Agreement have been satisfied in full;

Inspection. Allow any representative or representatives designated by any
Lender, at the risk and expense of such Lender and during normal business hours,
subject to applicable laws and regulations, to visit and inspect any properties
of the Borrowers or Subsidiaries, and, on prior reasonable notice , to examine
the Borrowers' or Subsidiaries' books of account, records, reports and other
papers (and to make copies thereof and to take extracts therefrom) and to
discuss their affairs, finances and accounts with the Borrowers' and
Subsidiaries' officers and executive employees all at such reasonable times and
as often as such Lender reasonably requests;

Inspection and Survey Reports. If the Majority Lenders shall so request, and the
Borrowers have become obligated to provide vessel collateral as provided in
Section 8.1(B)(e) hereof, the Borrowers shall provide the Lenders with copies of
all internally generated inspection or survey reports on any vessel collateral.

Payment of Obligations. Pay and discharge, or cause to be paid and discharged,
or will cause each Subsidiary to pay and discharge, at or before maturity, all
their respective obligations and liabilities, including, without limitation, all
taxes, assessments and governmental charges or levies imposed upon them, the
Subsidiaries or their respective income or property prior to the date upon which
penalties attach thereto which, if not paid, could reasonably be expected to
result, either singularly or in the aggregate, in a Material Adverse Change;
provided, however, that the Borrowers shall not be required to pay and
discharge, or cause to be paid and discharged, any such obligation, liability,
tax, assessment, charge or levy so long as the legality thereof shall be
contested in good faith and by appropriate proceedings and they or the relevant
Subsidiary or Subsidiaries shall maintain in accordance with GAAP appropriate
reserves with respect thereto.

Compliance with Agreements, Statutes, etc. Do or cause to be done all things
necessary to comply with all material contracts or agreements to which any of
the Borrowers is a party, and all laws and the rules and regulations thereunder,
applicable to the Borrowers or any of the Subsidiaries or their conduct of their
business including, without limitation, those laws, rules and regulations
relating to employee benefit plans and environmental matters except where the
failure to do so would not be reasonably likely to result in a Material Adverse
Change;

Environmental Matters. Promptly upon the occurrence of any of the following
conditions, provide to the Administrative Agent (which shall promptly furnish a
copy thereof to each Lender) a certificate of an executive officer of OSG,
specifying in detail the nature of such condition and its proposed response or
the response of its Environmental Affiliates (as hereinafter defined): (i) its
receipt or the receipt by any of the Subsidiaries or any of their Environmental
Affiliates of any communication whatsoever that alleges that such Person is not
in compliance with any applicable Environmental Law or Environmental Approval,
if such noncompliance could reasonably be expected to result in a Material
Adverse Change, (ii) knowledge by it, any of the Subsidiaries or any of their
Environmental Affiliates that there exists any Environmental Claim pending or
threatened against any such Person, which could reasonably be expected to result
in a Material Adverse Change, or (iii) any release, emission, discharge or
disposal of any material that could form the basis of any Environmental Claim
against it, any of the Subsidiaries or any of their Environmental Affiliates if
such Environmental Claim could reasonably be expected to result in a Material
Adverse Change. Upon the written request by the Administrative Agent, the
Borrowers will submit to the Lenders at reasonable intervals, a report providing
an update of the status of any issue or claim identified in any notice or
certificate required pursuant to this subsection. For the purposes of this
subsection, "Environmental Affiliate" shall mean any Person or entity whose
liability for Environmental Claims may have assumed by contract or operation of
law by OSG or any of the Subsidiaries;

Maintenance of Assets. Maintain and keep, and procure that each of the
Subsidiaries shall maintain and keep, all properties used or useful in the
conduct of their respective business in good condition, repair and working order
(ordinary wear and tear excepted) and supplied with all necessary equipment and
will make, or cause to be made, all necessary repairs, renewals and replacements
thereof so that the business carried on in connection therewith and every
material portion thereof may be properly conducted at all times except where the
failure to do so would not be reasonably likely to result in a Material Adverse
Change;

Insurance. Maintain, cause each Subsidiary to maintain and use its best efforts
to cause each Joint Venture to maintain, with financially sound and reputable
insurance companies (which may include protection and indemnity clubs) (i) in
the case of OSG or any Subsidiary or Joint Venture which engages in any Shipping
and Related Businesses or in any business in products related to oil, including
without limitation, owning, leasing or chartering any ship engaged in the
transport of oil or related products, oil pollution insurance covering risks in
the maximum amount available in accordance with standard industry practice or,
if such insurance is not available at reasonable cost after taking into account
the level of exposure to which OSG, the Subsidiaries and the Joint Ventures may
be subject, such other amount as is usually insured against by companies of
established repute engaged in the same or similar business from time to time and
(ii) such other insurance on all their respective properties and against all
such risks in at least such amounts as are usually insured against by companies
of established repute engaged in the same or similar business from time to time;

Shipping Management. At all times cause not less than 66 2/3% of the
Consolidated Net Tangible Assets to be managed by one or more of the shipping
management companies listed on Schedule IV hereto or a shipping management
company acceptable to the Majority Lenders, and

Book Value. At all times use valuation procedures to determine Book Value which
are consistent with GAAP consistently applied.

B. OSG will:

Consolidated Tangible Net Worth. At all times maintain Consolidated Tangible Net
Worth at an amount not less than $660,000,000, plus 40% of cumulative
Consolidated Net Income (to the extent positive) for each fiscal quarter after
June 30, 2004;

Cash Adjusted Debt Service Coverage Ratio. At all times maintain a Cash Adjusted
Debt Service Coverage Ratio measured as of the end of each fiscal quarter for
the period of four consecutive fiscal quarters ended on that date (taken as a
single accounting period) of not less than 1.75 to 1;

Cash Adjusted Funded Debt to Cash Adjusted Consolidated Net Tangible Assets. At
all times maintain a ratio of Cash Adjusted Funded Debt to Cash Adjusted
Consolidated Net Tangible Assets of not more than 0.60 to 1;

Unencumbered Assets to Unsecured Debt Ratio. At all times maintain a ratio of
Unencumbered Assets to Unsecured Debt of not less than 1.50 to 1.

Security Interest. (i) Unless the Lenders unanimously consent to continue the
Facility on an unsecured basis, if at any time any of the Borrowers or the
Subsidiaries are required to grant a security interest in, pledge, assign or
mortgage any collateral pursuant to the terms of any senior unsecured credit
facilities (the "Senior Credit Facilities") to which any Borrower or Subsidiary
is a party to the lenders thereunder (the "Senior Lenders"), OSG shall, or shall
cause one or more of the Subsidiaries to grant a security interest in, pledge,
assign or mortgage to or in favor of the Administrative Agent for the benefit of
the Creditors, similar collateral consisting of either (a) vessels of OSG or any
Subsidiary or (b) Cash or (c) any combination of vessels and Cash, upon
substantially similar terms and conditions and in relatively similar proportions
of Cash and vessels as that provided to the Senior Lenders under such Senior
Credit Facilities; provided, further, that the aggregate fair market value of
collateral granted hereunder shall correspond to the highest percentage of the
sum of outstanding advances required under any of the Senior Credit Facilities;
and provided, further, that OSG or the Subsidiaries, as the case may be, shall
grant and perfect a security interest in, pledge, assign or mortgage in the
collateral to or in favor of the Administrative Agent for the benefit of the
Creditors, promptly and in no event later than security is required to be
granted to the Senior Lenders to which lenders security was granted first under
any of the senior unsecured credit facilities.

(ii) The Administrative Agent shall, promptly and in no event later than five
(5) Banking Days of receiving notice that collateral has been released pursuant
to the terms of such Senior Credit Facility, release or deliver a signed
termination statement or other document releasing any Lien relating to the
collateral that was granted under this Agreement because of the lien on such
collateral.

Exchange Listing. Remain listed on the New York Stock Exchange, NASDAQ or such
other exchange as is satisfactory to the Lenders;

Ownership of OSG Bulk and OSG International. Except as otherwise permitted under
this Agreement, cause each of OSG Bulk and OSG International to be direct or
indirect wholly-owned Subsidiaries (excluding only director's qualifying
shares); and

Administrative Agent for Service of Process. OSG shall cause OSG International
to maintain at all times OSG Ship Management, Inc., or another Administrative
Agent acceptable to the Majority Lenders, as its Administrative Agent for
service of process in the State of New York and shall cause any other such
Administrative Agent to execute and deliver to OSG and the Administrative Agent
a letter in form and substance reasonably satisfactory to the Administrative
Agent, accepting such agency, prior to or concurrently with such other
Administrative Agent's acceptance of its appointment as Administrative Agent for
service of process for OSG International.

Negative Covenants. Each of the Borrowers hereby jointly and severally covenants
and undertakes with each of the Lenders that, from the date hereof and so long
as the Commitments are in effect or any principal, interest or other moneys are
owing in respect of the Facility or otherwise owing under this Agreement or the
Notes or any of them, the Borrowers, without the prior written consent of the
Majority Lenders (or the Administrative Agent acting with the written consent of
the Majority Lenders):

Limitation on Secured Debt Will not, and will not permit any Recourse Subsidiary
to, create, assume, incur or in any manner become liable in respect of any
Secured Debt unless immediately after giving effect thereto and to the
application of the proceeds thereof,  the ratio of Unencumbered Assets to
Unsecured Debt shall not be less than 1.50 to 1.

Limitations on Funded Debt. Will not, and will not permit any Recourse
Subsidiary to, create, assume or incur or in any manner be or become liable in
respect of any Funded Debt, except:

(i) Funded Debt of OSG and the Recourse Subsidiaries outstanding as of December
31, 2004 as the same is set forth on Schedule II attached hereto;

(ii) Funded Debt of OSG and the Recourse Subsidiaries; provided, however, that
at the time of issuance thereof and immediately after giving effect thereto the
Borrowers shall be in compliance with Section 8.1(B)(c);

(iii) Renewals, extensions or refundings of Funded Debt referred to in
Section 8.2(b)(i) or incurred pursuant to the provisions of Section 8.2(b)(ii),
without increase in the ranking or priority thereof or principal amount thereof;
provided that in the case of any refunding of any such Funded Debt, the newly
issued Funded Debt shall have a weighted average life to maturity at least equal
to the remaining weighted average life to maturity of the Funded Debt being
refunded; and

(iv) Funded Debt under the Facility.

Conduct of Business. Will not, and will not permit any Recourse Subsidiary to,
acquire any Operating Assets or make any Investment in Operating Assets unless,
after giving effect to such acquisition or Investment at least 70% (based on the
most recent consolidated balance sheet of OSG and the Recourse Subsidiaries
required to be provided pursuant to Section 8.1(A)(d)) of the Operating Assets
of OSG and the Recourse Subsidiaries are (on a consolidated basis) in Shipping
and Related Businesses; provided, however, that the foregoing shall not limit or
restrict the acquisition of assets to be used in the Shipping and Related
Businesses of OSG and the Recourse Subsidiaries or of any equity interest in any
Person engaged primarily in Shipping and Related Businesses.

Limitation on Sale and Leasebacks. Will not, and will not permit any Recourse
Subsidiary to, enter into any Sale and Leaseback Transaction unless either:

(i) after giving effect to such Sale and Leaseback Transaction, the ratio of
Unencumbered Assets to Unsecured Debt shall be not less than 1.50 to 1; or

(ii) the proceeds of the sale of the assets to be leased are at least equal to
their fair market value and such proceeds are applied (or committed pursuant to
a binding written contract to be applied within 24 months of receipt thereof) to
(A) the purchase, acquisition or construction of assets to be used in the
business of OSG and the Subsidiaries or (B) retire Funded Debt ; provided that
the percentage of proceeds, if any, applied to pay Subordinated Funded Debt
shall not exceed the percentage which Subordinated Funded Debt represents of
Consolidated Funded Debt. Pending the actual application of such proceeds for
the purposes described in clauses (A) or (B) above, such proceeds shall be held
by OSG or the relevant Subsidiary in Permitted Investments only.

Changes in Offices or Names. Will not change the location of its chief executive
office, its chief place of business or its name unless the Administrative Agent
shall have received sixty (60) days prior written notice of such change;

Use of Proceeds. Will not use the proceeds of the Advances in violation of
Regulation T, U or X or the Foreign Assets Control Regulations of the United
States of America (Title 31, Code of Federal Regulations, Chapter V, Part 500 as
amended) or for any hostile acquisition.

Maximum Investments in Joint Ventures. Will not, and will not permit any
Recourse Subsidiary to, make any Investment in any Joint Venture on any date if,
immediately after giving effect to such Investment, the aggregate amount of all
such Investments made by OSG and the Recourse Subsidiaries after December 31,
2004 would exceed 30% of Consolidated Net Tangible Assets based on the most
recent consolidated balance sheet of OSG required to be provided pursuant to
Section 8.1(A)(d).

Mergers, Consolidations and Sales of Assets. Will not, and will not permit any
Subsidiary to, (i) consolidate with or be a party to a merger with any other
Person or (ii) sell, lease (other than chartering in the ordinary course of
business, which shall not include bareboat chartering for periods in excess of
ten (10) years unless the Majority Lenders otherwise consent, such consent not
to be unreasonably withheld) or otherwise dispose of all or substantially all of
the assets of OSG and the Subsidiaries, taken as a whole; provided, however,
that OSG or any Subsidiary may consolidate or merge with any other Person if (A)
at the time of such transaction and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing, and (B)  the surviving
entity in such consolidation or merger shall have assumed all liabilities and
obligations of the parties thereto; and provided further that the Borrowers
shall have provided to the Administrative Agent, not less than ten (10) Banking
Days in advance of such consolidation and merger, (i) a certificate declaring
that no Default or Event of Default exists or would exist or would result from
the intended consolidation or merger; (ii) pro forma financial statements of the
surviving entity together with a Compliance Certificate demonstrating the
compliance of all the covenants under this Agreement; and (iii) the surviving
entity shall have made to the Lenders the same representations and warranties as
were made by the Borrowers in this Agreement.

No Money Laundering. Will not, and will not permit any Subsidiary to, contravene
any law, official requirement or other regulatory measure or procedure
implemented to combat "money laundering" (as defined in Article 1 of the
Directive (91/308/EEC) of the Council of European Communities) and comparable
United States Federal and state laws.

Transactions with Affiliates. Will not, and will not permit any Recourse
Subsidiary to, enter into or become a party to any material transaction or
arrangement with any Affiliate (including, without limitation, the purchase
from, sale to, or exchange of property with, or the rendering of any service by
or for, any Affiliate), except pursuant to the reasonable requirements of OSG's
or such Subsidiary's business and upon terms which are fair and reasonable and
in the best interests of OSG or such Subsidiary.

No Violation. Will not, and will not permit any Subsidiary to, enter into any
instrument or agreement with terms, conditions and provisions therein which will
conflict with or result in a breach or violation of Section 8.1(B)(a) through
(d) or any other provision of this Agreement.

 1. EVENTS OF DEFAULT

    Events of Default. In the event that any of the following events shall occur
    and be continuing:
    
    Principal Payments. Any principal of the Facility Balance is not paid on the
    due date therefor; or
    
    Interest and other Payments. Any interest on the Facility Balance or any
    other amount becoming payable under this Agreement and the Notes or under
    any of them, is not paid within three (3) Banking Days from the date when
    due; or
    
    Representations, etc. Any representation, warranty or other statement made
    by the Borrowers in this Agreement or in any other instrument, document or
    other agreement delivered in connection herewith proves to have been untrue
    or misleading in any material respect as at the date as of which it was
    made; or
    
    Impossibility, Illegality. It becomes impossible or unlawful for the
    Borrowers to fulfill any of the covenants and obligations contained herein
    or in the Notes, or for any of the Lenders to exercise any of the rights
    vested in any of them hereunder or under the Notes and such impossibility or
    illegality, in the reasonable opinion of such Lender, will have a Material
    Adverse Change on any of its rights hereunder or under the Notes or on any
    of its rights to enforce any thereof; or
    
    Certain Covenants. One or more of the Borrowers default in the performance
    or observance of any covenant contained in Section 8.1(A)(b) and 8.1(A)(n),
    
    Financial Covenants. OSG defaults in the performance or observance of any
    covenant contained in Sections 8.1(B)(a) through (d), Section 8.2(a) through
    (d) and Sections 8.2(g) and (h); or
    
    Covenants. One or more of the Borrowers default in the performance of any
    term, covenant or agreement contained in this Agreement or in the Notes, or
    in any other instrument, document or other agreement delivered in connection
    herewith or therewith, in each case other than an Event of Default referred
    to elsewhere in this Section 9.1, and such default continues unremedied for
    a period of fifteen (15) days after written notice thereof has been given to
    the Borrowers by the Administrative Agent at the request of any Lender
    unless the Borrowers are diligently pursuing a remedy of such Default
    provided such Default is, in the determination of the Lenders capable of
    being remedied within a reasonable period of time (and in any event within
    fifteen (15) days) without adversely affecting the Lenders' rights hereunder
    or under the Note and such Default is in fact so remedied; or
    
    Indebtedness and Other Obligations. Any Borrower or any Recourse Subsidiary
    defaults under (i) any Material Financial Obligation or (ii) any other
    material contract or agreement to which it is a party or by which it is
    bound and, in the case of this (ii), such default could reasonably be
    expected to result in a Material Adverse Change or any event or condition
    occurs that enables or permits (with or without the giving or notice of the
    lapse of time, or both) the holder or holders of Material Financial
    Obligations of OSG or any Subsidiary or any agent or trustee on their behalf
    to accelerate Indebtedness; or
    
    Bankruptcy. Any of the Borrowers or Material Subsidiaries commences any
    proceedings relating to any substantial portion of its property under any
    reorganization, arrangement or readjustment of debt, dissolution, winding
    up, adjustment, composition, bankruptcy or liquidation law or statute of any
    jurisdiction, whether now or hereafter in effect (a "Proceeding"), or there
    is commenced against any thereof any Proceeding and such Proceeding remains
    undismissed or unstayed for a period of sixty (60) days; or any receiver,
    trustee, liquidator or sequestrator of, or for, any thereof or any
    substantial portion of the property of any thereof is appointed and is not
    discharged within a period of sixty (60) days; or any thereof by any act
    indicates consent to or approval of or acquiescence in any Proceeding or to
    the appointment of any receiver, trustee, liquidator or sequestrator of, or
    for, itself or any substantial portion of its property; or
    
    Judgments. Any judgment or order is made the effect whereof would be to
    render invalid this Agreement or the Notes or any material provision thereof
    or any Borrower asserts that any such agreement or provision thereof is
    invalid; or judgments or orders for the payment of money in excess of
    $10,000,000 in the aggregate for OSG and all Subsidiaries (or its equivalent
    in any other currency) shall be rendered against OSG and/or any of the
    Subsidiaries and such judgments or orders shall continue unsatisfied and
    unstayed for a period of thirty (30) consecutive days and any action shall
    legally be taken by the judgment creditor to attach or levy upon assets of
    OSG or its Subsidiary to enforce such judgment; or
    
    Inability to Pay Debts. Any Borrower or Material Subsidiary is unable to pay
    or admits its inability to pay its debts as they fall due or a moratorium
    shall be declared in respect of any Indebtedness of any thereof; or
    
    ERISA Debt. Any member of the ERISA Group or any ERISA Affiliate shall (i)
    fail to pay when due an amount or amounts aggregating in excess of
    $5,000,000 which it or they shall have become liable to pay under Title IV
    of ERISA or (ii) any member of the ERISA Group or any ERISA Affiliate,
    individually or collectively, shall incur, or shall reasonably expect to
    incur, any Withdrawal Liability or liability upon the happening of a
    Termination Event and the aggregate of all such Withdrawal Liabilities and
    such other liabilities shall be in excess of $30,000,000;
    
    then, the Lenders' obligation to make the Facility available shall cease and
    the Administrative Agent on behalf of the Lenders may, with the Majority
    Lenders' consent and shall, upon the Majority Lenders' instruction, by
    notice to the Borrowers, declare the Commitments terminated and the Facility
    Balance, accrued interest and any other sums payable by the Borrowers
    hereunder and under the Notes due and payable whereupon the same shall
    forthwith be due and payable without presentment, demand, protest or notice
    of any kind, all of which are hereby expressly waived; provided that upon
    the happening of an event specified in subclauses (i) or (k) of this
    Section 9.1, the Commitments shall automatically terminate without further
    action of any kind and the Facility Balance, accrued interest and any other
    sums payable by the Borrowers hereunder and under the Notes shall be
    immediately due and payable without declaration, presentment, demand,
    protest or other notice to the Borrowers, all of which are expressly waived.
    In such event, the Creditors may proceed to protect and enforce their rights
    by action at law, suit in equity or in admiralty or other appropriate
    proceeding, whether for specific performance of any covenant contained in
    this Agreement or in the Notes or in aid of the exercise of any power
    granted herein or therein, or the Lenders or the Administrative Agent may
    proceed to enforce the payment of the Notes when due or to enforce any other
    legal or equitable right of the Lenders, or proceed to take any action
    authorized or permitted by Applicable Law for the collection of all sums
    due, or so declared due, including, without limitation, the right to
    appropriate and hold or apply (directly, by way of set-off or otherwise) to
    the payment of the obligations of the Borrowers to any of the Creditors
    hereunder and/or under the Notes (whether or not then due) all moneys and
    other amounts of the Borrowers then or thereafter in possession of any
    Creditor, the balance of any deposit account (demand or time, matured or
    unmatured) of the Borrowers then or thereafter with any Creditor and every
    other claim of the Borrowers then or thereafter against any of the
    Creditors. Notwithstanding the foregoing, any Event of Default comprising an
    event described in sub-clause (f) of this Article 9.1 shall be deemed waived
    or cured, as the case may be, if immediately upon the occurrence of such
    event the Borrowers place an amount equal to the Facility Balance (the
    "Defeased Amount") in an interest bearing collateral account maintained with
    and pledged to the Administrative Agent for and on behalf of the Lenders.
    Any amounts on deposit in such collateral account for the Borrowers'
    obligations hereunder shall be released to the Borrowers by the
    Administrative Agent upon restored compliance with the covenant theretofore
    breached.
    
    Indemnification. The Borrowers jointly and severally, agree to, and shall,
    indemnify and hold harmless each of the Creditors against any loss or
    reasonable costs or expenses (including legal fees and expenses) which any
    of the Creditors sustains or incurs as a consequence of any default in
    payment of the principal amount of the Facility Balance or interest accrued
    thereon or any other amount payable hereunder or under the Notes, including,
    but not limited to, all actual losses incurred in liquidating or
    re-employing fixed deposits made by third parties or funds acquired to
    effect or maintain the Advances or any part thereof. A Creditor's
    certification of such costs and expenses shall, absent any manifest error,
    be conclusive and binding on the Borrowers.
    
    Application of Moneys. All moneys received by any of the Creditors under or
    pursuant to this Agreement or the Notes after the happening of any Event of
    Default shall be applied by the Administrative Agent in the following
    manner:

    firstly, in or towards the payment or reimbursement of any expenses or
    liabilities incurred by any of the Creditors in connection with the
    ascertainment, protection or enforcement of its rights and remedies
    hereunder and under the Notes;

    secondly, in or towards payment of any interest owing in respect of the
    Advances;

 a. thirdly, in or towards repayment of the Advances;

    fourthly, in or towards payment of all other sums which may be owing to any
    of the Creditors under this Agreement or under the Notes; and

    fifthly, the surplus (if any) shall be paid to the Borrowers or to
    whomsoever else may be entitled thereto.

 1. ASSIGNMENTS; PARTICIPATIONS;

    Assignments. This Agreement shall be binding upon, and inure to the benefit
    of, the Borrowers and each of the Creditors and their respective successors
    and assigns, except that the Borrowers may not assign any of their rights or
    obligations hereunder without the prior written consent of the Lenders. Any
    Lender may assign all or parts of its rights and obligations under this
    Agreement to any one or more financial institutions approved by the
    Borrowers; provided, however, (i) that no consent of the Borrowers shall be
    required if a Default has occurred and is continuing at the time of such
    assignment; (ii) that no such consent shall be required if the assignee is,
    immediately prior to such assignment, an Affiliate of the assigning Lender
    (the expenses of any Lender in connection with any such assignment shall be
    for its own account); (iii) that no Borrower shall be required to pay any
    amount under Sections 6.1 or 11 that is greater than the amount which it
    would have been required to pay had no such assignment been made; (iv) that
    any assignment shall be made pursuant to an Assignment and Assumption
    Agreement substantially in the form of Exhibit A hereto; and (v) that, in
    the case of a partial assignment by any Lender of its rights and obligations
    hereunder, unless such assignment is to another Lender or Affiliate of a
    Lender, the minimum amount which may be assigned shall be $5,000,000 and,
    after giving effect to any such assignment, each such assigning Lender's pro
    rata portion of the Commitments and the Advances shall aggregate not less
    than $10,000,000; unless, in each case, otherwise agreed by the Borrowers .
    The Borrowers will take all reasonable actions requested by the Lenders to
    effect any such assignment, including, without limitation, the execution of
    a written consent to such Assignment and Assumption Agreement.
    
    Participations. Any Lender may at any time sell to one or more commercial
    banks or other financial institutions approved by the Borrowers (each of
    such commercial banks and other financial institutions being herein called a
    "Participant"), participating interests in the Advances, its Commitment or
    other interests of such Lender hereunder; provided, however, that

no participation contemplated in this Section 10.2 shall relieve such Lender
from its Commitment or its other obligations hereunder;

such Lender shall remain solely responsible for the performance of its
Commitment and such other obligations;

no Participant, unless such Participant is an Affiliate of such Lender, shall be
entitled to require such Lender to take or refrain from taking any action
hereunder, except that such Lender may agree with any Participant that such
Lender will not, without such Participant's consent, approve any amendment or
waiver of any provision of this Agreement or any Notes, or consent to any
departure by the Borrowers therefrom, if any such amendment, waiver or consent
would require the affirmative consent of such Lender pursuant to Section 17.6
hereof; and

no Borrower shall be required to pay any amount under Sections 6.1 or 10 that is
greater than the amount which it would have been required to pay had no
participating interest been sold.

Security Interest. Notwithstanding any other provision set forth in this
Agreement, any Lender or Participant may at any time create a security interest
in all or any portion of its rights under this Agreement, including, without
limitation, in the Advances owing to such Lender or Participant and the Note
held by it.

Promissory Notes. In order to facilitate assignments and participations
hereunder, the Borrowers shall, at the request of any Lender assigning or
selling participating interests in all or any portion of its rights under this
Agreement and its Note pursuant to Section 10.1 or 10.2, duly execute and
deliver to such Lender a promissory note or notes evidencing the portion of the
Facility Balance owing by the Borrowers to such Lender hereunder for delivery to
the assignee.

 1. ILLEGALITY, INCREASED COST, NON-AVAILABILITY, ETC.

    Illegality. In the event that by reason of any change in any applicable law,
    regulation or regulatory requirement or in the interpretation or application
    thereof by any authority, a Lender or Participant has a reasonable basis to
    conclude that it has become unlawful for such Lender or Participant to
    maintain or give effect to its obligations as contemplated by this
    Agreement, such Lender or Participant shall inform the Borrowers and the
    Administrative Agent to that effect, whereafter the liability of such Lender
    or Participant to make its Commitment available shall forthwith cease and
    the Borrowers shall be required to repay to such Lender or Participant that
    portion of the Facility Balance advanced by such Lender or Participant
    immediately. In any such event, but without prejudice to the aforesaid
    obligations of the Borrowers to prepay the relevant portion of the Facility
    Balance, the Borrowers and such Lender or Participant shall negotiate in
    good faith with a view to agreeing on terms for making the Commitment
    available from another jurisdiction or otherwise restructuring the
    Commitment on a basis which is not unlawful.
    
    Increased Cost. If any change in applicable law, regulation or regulatory
    requirement or in the interpretation or application thereof by any Authority
    shall:

subject any Lender, Participant or the parent holding company thereof to any
Taxes; or

change the basis of taxation to any Lender, Participant or the parent holding
company thereof of payments of principal or interest or any other payment due or
to become due pursuant to this Agreement (other than a change in the basis
effected by the United States of America, the State or The City of New York or
any governmental subdivision or other taxing authority having jurisdiction over
such Lender, Participant or parent holding company thereof (unless such
jurisdiction is asserted solely by reason of the activities of OSG or any
Subsidiary) or such other jurisdiction where the Advances may be payable); or

impose, modify or deem applicable any reserve or capital adequacy requirements
or require the making of any special deposits against or in respect of any
assets or liabilities of, deposits with or for the account of, or loans by, any
Lender or Participant or the parent holding company thereof; or

impose on any Lender or Participant or the parent holding company thereof any
other condition affecting the Facility or any part thereof;

and the result of the foregoing is either to increase the cost to such Lender or
Participant or its parent holding company, of making available or maintaining
the Facility or any part thereof or to reduce the rate of return on assets or
equity of such Lender or Participant or the amount of any payment received by
such Lender or Participant or its parent holding company, then and in any such
case if such increase or reduction in the opinion of such Lender or Participant
materially affects the interests of such Lender or Participant or its parent
holding company under or in connection with this Agreement:

such Lender or Participant shall notify the Borrowers and the Administrative
Agent in writing of the happening of such event;

the Borrowers agree forthwith upon receipt of notice from such Lender or
Participant as aforesaid to pay to such Lender or Participant such amount as
such Lender or Participant certifies to be necessary to compensate such Lender
or Participant or its parent holding company for such additional cost or such
reduction.

Any such notice referred to in subsections (i) and (ii) of this Section 11.2 may
be made by a Lender or Participant at any time before or within one (1) year
after any repayment of the Facility Balance; provided, however, that before
making any such demand, such Lender or Participant agrees to use its best
efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different lending office if the making of such
designation would avoid the need for, or reduce the amount of, such increased
cost or such reduction and would not, in the judgment of such Lender or
Participant, be otherwise disadvantageous to such Lender or Participant.

    Nonavailability of Funds. If the Administrative Agent shall determine that,
    by reason of circumstances affecting the London Interbank Market generally,
    adequate and reasonable means do not or will not exist for ascertaining the
    Applicable Rate for any Advance for any Interest Period, the Administrative
    Agent shall give notice of such determination to the Borrowers and the
    Lenders. The Borrowers and the Administrative Agent, acting in accordance
    with the instruction of the Lenders, shall then negotiate in good faith in
    order to agree upon a mutually satisfactory interest rate and/or Interest
    Period to be substituted for those which would otherwise have applied under
    this Agreement. If the Borrowers and the Administrative Agent are unable to
    agree upon such a substituted interest rate and/or Interest Period within
    thirty (30) days of the giving of such determination notice, the
    Administrative Agent shall set an interest rate and Interest Period to take
    effect from the expiration of the Interest Period in effect at the date of
    determination, which rate shall be equal to the Applicable Margin plus the
    cost to the Lenders and Participants (as certified by each Lender and
    Participant) of funding such Advance. In the event the state of affairs
    referred to in this Section 11.3 shall extend beyond the end of any Interest
    Period, the foregoing procedure shall continue to apply until circumstances
    are such that the Applicable Rate may be determined pursuant to Section 5.

    Determination of Losses. A certificate or determination notice of the
    Administrative Agent or any affected Lender or Participant, as the case may
    be, as to any of the matters referred to in this Section 11 shall, absent
    manifest error, be conclusive and binding on the Borrowers.

    Compensation for Losses. Where any portion of the Facility Balance is to be
    prepaid by the Borrowers pursuant to Section 11.1 the Borrowers agree
    simultaneously with such prepayment to pay to the affected Lender or
    Participant all accrued interest to the date of actual payment and all other
    sums payable by the Borrowers to such Lender or Participant pursuant to this
    Agreement together with such amounts as may be certified by such Lender or
    Participant to be necessary to compensate such Lender or Participant for any
    actual loss, premium or penalties incurred or to be incurred by it on
    account of funds borrowed to make, fund or maintain its portion of the
    Facility Balance for the remainder (if any) of the then current Interest
    Period or Periods, but otherwise without penalty or premium.

 1. Compensation for Breakage Costs. The Borrowers shall pay to the Lenders,
    Participants or any thereof, upon the request of any thereof such amount or
    amounts as shall be sufficient (in the reasonable opinion of the relevant
    Lenders and/or Participants) to compensate them for any loss, cost or
    expense incurred by them as a result of:

any payment or prepayment (including any such prepayment made pursuant to
Sections 2.10, 4.2 and 11.1) of the Advances on a date other than the last day
of an Interest Period; or

any failure by the Borrowers to borrow (including without limitation any such
failure resulting from a condition precedent set forth in Section 3) or prepay
the Advances held by any Lenders and/or Participants on the date for such
borrowing or prepayment specified in the relevant request for such Advance or
notice of prepayment delivered under Sections 2.2 or 4.2, respectively;

such compensation to include, without limitation, an amount equal to the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount so paid, prepaid or not borrowed for the period from the date of such
payment, prepayment or failure to borrow to the last day of the then current
Interest Period for such Advance or, in the case of a failure to borrow, the
Interest Period for such Advance which would have commenced on the date of such
failure to borrow, in each case at the applicable rate of interest for such
Advance provided for herein over (ii)  the amount of interest which otherwise
would have accrued on such principal amount at a rate per annum equal to the
interest component (as reasonably determined by the relevant Lenders and/or
Participants) of the amount (as reasonably determined by such Lenders and/or
Participants) the Lenders and/or Participants would have bid in the Eurocurrency
market for Dollar deposits of amounts comparable to such principal amount and
maturities comparable to such Interest Period. Any certification of a relevant
Lender or Participant shall, absent manifest error, be conclusive and binding on
the Borrowers as to the extent of any such losses.

Currency Indemnity. (a) If for the purpose of obtaining or enforcing a judgment
in any court in any country it becomes necessary to convert into any other
currency (the "judgment currency") an amount due in Dollars under this Agreement
or the Notes, then the conversion shall be made, in the discretion of the
Administrative Agent, at the rate of exchange prevailing either on the date of
default or on the day before the day on which the judgment is given or the order
for enforcement is made, as the case may be (the "Conversion Date"); provided
that the Administrative Agent shall not be entitled to recover under this clause
any amount in the judgment currency which exceeds at the Conversion Date the
amount in Dollars due under this Agreement and/or the Notes.

(b) If there is a change in the rate of exchange prevailing between the
Conversion Date and the date of actual payment of the amount due, the Borrowers
shall pay such additional amounts (if any, but in any event not a lesser amount)
as may be necessary to ensure that the amount paid in the judgment currency when
converted at the rate of exchange prevailing on the date of payment will produce
the amount then due under this Agreement and/or the Notes, in Dollars; any
excess over the amount due received or collected by the Creditors and
Participants shall be remitted to the Borrowers.

(c) Any amount due from the Borrowers under Section 11.7(b) shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
sums due under or in respect of this Agreement and/or the Notes.

(d) The term "rate of exchange" in this Section 11.7 means the rate at which the
Administrative Agent in accordance with its normal practices is able on the
relevant date to purchase Dollars with the judgment currency and includes any
premium and costs of exchange payable in connection with such purchase.

Replacement of Lender or Participant. If the obligation of any Lender to make
its pro rata share of any Advance has been suspended or terminated pursuant to
Section 11.1, or if any Lender shall notify the Borrowers of the happening of
any event leading to increased costs as described in Section 11.2, the Borrowers
shall have the right, upon twenty (20) Banking Days' prior written notice to
such Lender, to cause one or more banks (a "Replacement Lender(s)") (which may
be one or more of the Lenders), each such Replacement Lender to be reasonably
satisfactory to the Majority Lenders (determined for this purpose as if such
transferor Lender had no Commitment and held no interest in the Note issued to
it hereunder) and, in each case, with the written acknowledgment of the
Administrative Agent, to purchase such Lender's pro rata share of the Advances
and assume the Commitment of such Lender pursuant to an Assignment and
Assumption Agreement. If one or more such banks are identified by the Borrowers
and approved as being reasonably satisfactory to the Majority Lenders
(determined as provided above), the transferor Lender shall consent to such sale
and assumption by executing and delivering an Assignment and Assumption
Agreement. Upon execution and delivery of an Assignment and Assumption Agreement
by the Borrowers, the transferor Lender, the Replacement Lender and the
Administrative Agent, and payment by the Replacement Lender to the transferor
Lender of an amount equal to the purchase price agreed between such transferor
Lender and such Replacement Lender, such Replacement Lender shall become a
Lender party to this Agreement (if it is not already a party hereto as
applicable) and shall have all the rights and obligations of a Lender with a
Commitment (which, if such Replacement Lender is already a party hereto, shall
take into account such Replacement Lender's then existing Commitment hereunder)
as set forth in such Assignment and Assumption Agreement and the transferor
Lender shall be released from its obligations hereunder and no further consent
or action by any other Person shall be required. In the event that the
Administrative Agent, in its capacity as a Lender, is required to sell its pro
rata share of the Advances and its Commitment hereunder pursuant to this
Section 11.8, the Administrative Agent shall, promptly upon the consummation of
any assignment pursuant to this Section 11.8, resign as Administrative Agent
hereunder and the Borrowers shall (subject to the consent of the Majority
Lenders) have the right to appoint another Agent as successor Administrative
Agent, all in accordance with Section 14.8.

    FEES, EXPENSES AND INDEMNIFICATION

    Fees. The Borrowers shall pay the Administrative Agent (for the account of
    the Lenders) a commitment fee, on the undrawn portion of the Facility for
    the period commencing on the date hereof and ending on the Final Payment
    Date. Such commitment fee shall be a percentage per annum equal to thirty
    three percent (33%) of the Applicable Margin and shall be payable on the
    average undrawn portion of the Facility. Such fee shall accrue from day to
    day and be calculated on the basis of actual days elapsed over a 365/366 day
    year and shall be payable during the Facility Period quarterly in arrears
    payable on the last day of each March, June, September and December of each
    year. The Borrowers shall also pay the Administrative Agent such fees as the
    parties have agreed pursuant to the Fee Letter.
    
    Expenses. The Borrowers jointly and severally agree, whether or not the
    transactions hereby contemplated are consummated, on demand to pay, or
    reimburse the Administrative Agent for the payment of the reasonable,
    documented expenses of the Administrative Agent and (after the occurrence
    and during the continuance of an Event of Default) the Lenders incident to
    said transactions (and in connection with any supplements, amendments,
    waivers or consents relating thereto or incurred in connection with the
    enforcement or defense of any of the Administrative Agent's and the Lenders'
    rights or remedies with respect thereto or in the preservation of the
    Administrative Agent's and Lenders' priorities under documentation executed
    and delivered in connection therewith) including, without limitation, all
    reasonable costs and expenses of preparation, negotiation, execution and
    administration of this Agreement and the documents referred to herein, the
    reasonable fees and disbursements of the Administrative Agent's counsel in
    connection therewith, as well as reasonable travelling expenses of the
    Administrative Agent, if any, in connection with the enforcement of this
    Agreement and the Notes and stamp and other similar taxes, if any, incident
    to the execution and delivery of the documents herein contemplated and to
    hold the Creditors free and harmless in connection with any liability
    arising from the nonpayment of any such stamp or other similar taxes. Such
    taxes and, if any, interest and penalties related thereto as may become
    payable after the date hereof shall be paid immediately by the Borrowers to
    the Administrative Agent or the Lenders, as the case may be, when liability
    therefor is no longer contested by such party or parties or reimbursed
    immediately by the Borrowers to such party or parties after payment thereof
    (if the Administrative Agent or the Lenders, in their sole discretion,
    choose to make such payment).
    
    Indemnification. Neither any Creditor nor any of its directors, officers,
    Administrative Agents or employees shall be liable to the Borrowers for any
    action taken or not taken by it in connection herewith in the absence of its
    own gross negligence or willful misconduct. The Borrowers hereby jointly and
    severally agree to indemnify the Creditors, their respective affiliates and
    the respective directors, officers, agents and employees of the foregoing
    (each an "Indemnitee") and hold each Indemnitee harmless from and against
    any and all liabilities, losses, damages, costs and expenses of any kind,
    including, without limitation, the reasonable fees and disbursements of
    counsel, which may be incurred by such Indemnitee in connection with any
    investigative, administrative or judicial proceeding (whether or not such
    Indemnitee shall be designated a party thereto) brought or threatened
    relating to or arising out of this Agreement, any actual or proposed use of
    proceeds of the Advance hereunder, or any related transaction or claim;
    provided that (i) no Indemnitee shall have the right to be indemnified
    hereunder for such Indemnitee's own gross negligence or willful misconduct
    as determined by a court of competent jurisdiction and (ii) to the extent
    permitted by law, the Indemnitee shall provide the Borrowers with prompt
    notice of any such investigative, administrative or judicial proceeding
    after the Indemnitee becomes aware of such proceeding; provided, however,
    that the Indemnitee's failure to provide such notice in a timely manner
    shall not relieve the Borrowers of their obligations hereunder.
    
    Time of Payment. All amounts due under this Section 12 (unless otherwise
    provided in this Agreement) shall be payable no later than ten (10) Banking
    Days after written demand therefor.

    APPLICABLE LAW, JURISDICTION AND WAIVER

    Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
    ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
    
    Jurisdiction. Each of the Borrowers hereby irrevocably submits, to the
    jurisdiction of the courts of the State of New York located in New York
    County and of the United States District Court for the Southern District of
    New York in any action or proceeding brought against it by any Creditor
    under this Agreement or any instrument delivered hereunder and hereby agrees
    that service of summons or other legal process thereon may be made by
    serving a copy of the summons or other legal process in any such action or
    proceeding (i) on the Borrowers by mailing or delivering the same by hand at
    the address indicated for notices in Section 15. The service, as herein
    provided, of such summons or other legal process in any such action or
    proceeding shall be deemed personal service and accepted by the Borrowers as
    such, and shall be legal and binding upon the Borrowers for all purposes of
    any such action or proceeding. Final judgment (a certified or exemplified
    copy of which shall be conclusive evidence of the fact and of the amount of
    any indebtedness of the Borrowers to any of the Creditors) against the
    Borrowers in any such legal action or proceeding shall be conclusive and may
    be enforced in other jurisdictions by suit on the judgment. In the event
    that any of the Borrowers shall not be conveniently available for such
    service, each Borrower hereby irrevocably appoints the Person who then is
    the Secretary of State of the State of New York as its attorney-in-fact and
    Administrative Agent. The Borrowers will advise the Administrative Agent
    promptly of any change of address for the purpose of service of process.
    Notwithstanding anything herein to the contrary, a Creditor may bring any
    legal action or proceeding in any other appropriate jurisdiction.
    
    Waiver of Jurisdiction, Forum Non Conveniens. Each of the Borrowers hereby
    and irrevocably and unconditionally waives, to the fullest extent it may
    legally do so, any objection which it may now or hereafter have to the
    laying of venue of any suit, action or proceeding arising out of or in any
    way connected with this Agreement and the Notes in any court referred to in
    Section 13.2 other than by the last sentence thereof. Each of the parties
    hereto hereby irrevocably waives, to the fullest extent permitted by law,
    the defense of an inconvenient forum to the maintenance of such action or
    proceeding in any such court.
    
    WAIVER OF JURY TRIAL. IT IS MUTUALLY AGREED BY AND AMONG EACH OF THE
    BORROWERS AND EACH OF THE CREDITORS THAT EACH OF THEM HEREBY WAIVES TRIAL BY
    JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY HERETO
    AGAINST ANY OTHER PARTY HERETO ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN
    ANY WAY CONNECTED WITH THIS AGREEMENT OR THE NOTES.

 1. THE ADMINISTRATIVE AGENT
     1. Appointment and Authorization

(a) Each Lender irrevocably appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement and the Notes as are delegated to the Administrative Agent by the
terms hereof or thereof, together with all such powers as are reasonably
incidental thereto. The Administrative Agent hereby accepts such appointment.

Each of the Creditors irrevocably appoints the Administrative Agent as trustee
on its behalf with regard to (i) the security, powers, rights, titles, benefits
and interests (both present and future) constituted by and conferred on the
Creditors or any of them or for the benefit thereof under or pursuant to this
Agreement or the Notes (including, without limitation, the benefit of all
covenants, undertakings, representations, warranties and obligations given, made
or undertaken to any Creditor in this Agreement or the Notes), (ii) all moneys,
property and other assets paid or transferred to or vested in any Creditor or
any agent of any Creditor or received or recovered by any Creditor or any agent
of any Creditor pursuant to, or in connection with, this Agreement or the Notes
whether from any Borrower or any other person and (iii) all money, investments,
property and other assets at any time representing or deriving from any of the
foregoing, including all interest, income and other sums at any time received or
receivable by any Creditor or any agent of any Creditor in respect of the same
(or any part thereof). The Administrative Agent hereby accepts such appointment.

    Administrative Agent and Affiliates. With respect to that portion of the
    Facility made by it, the Administrative Agent shall have the same rights and
    powers under this Agreement as any other Lender and may exercise or refrain
    from exercising the same as though it were not an Administrative Agent and
    the terms "Lender" and "Lenders" shall include each Administrative Agent in
    its capacity as a Lender. The Administrative Agent and its Affiliates may
    accept deposits from, lend money to, and generally engage in any kind of
    business with, the Borrowers as if it were not the Administrative Agent
    hereunder.

    Action by Administrative Agent. The obligations of the Administrative Agent
    hereunder are only those expressly set forth herein. Without limiting the
    generality of the foregoing, the Administrative Agent shall not be required
    to take any action with respect to any Event of Default, except, in the case
    of the Administrative Agent, as expressly provided in Section 9. The
    Administrative Agent shall be entitled to use its discretion with respect to
    exercising or refraining from exercising any rights which may be vested in
    it by, and with respect to taking or refraining from taking any action or
    actions which it may be able to take under or in respect of, this Agreement
    and the Notes, unless the Administrative Agent shall have been instructed by
    the Majority Lenders (or, to the extent provided herein, all of the Lenders)
    to exercise such rights or to take or refrain from taking such action;
    provided, however, that the Administrative Agent shall not be required to
    take any action which exposes it to personal liability or which is contrary
    to this Agreement or Applicable Law.

    Consultation with Experts. The Administrative Agent may consult with legal
    counsel (who may be counsel for one or more of the Borrowers), independent
    public accountants and other experts selected by it and shall not be liable
    to any Lender for any action taken or omitted to be taken by it in good
    faith in accordance with the advice of such counsel, accountants or experts.

    Liability of the Administrative Agent. Neither the Administrative Agent nor
    any of its directors, officers, agents or employees shall be liable to any
    Lender for any action taken or not taken by it in connection herewith
    (a) with the consent or at the request of the Majority Lenders or (b) in the
    absence of its own gross negligence or willful misconduct. Neither the
    Administrative Agent nor any of its directors, officers, agents or employees
    shall be responsible for or have any duty to ascertain, inquire into or
    verify (i) any statement, warranty or representation made in connection with
    this Agreement or any Advance hereunder; (ii) the performance or observance
    of any of the covenants or agreements of any Borrower; (iii) the
    satisfaction of any condition specified in Section 3, except receipt of
    items required to be delivered to such Administrative Agent; or (iv) the
    validity, effectiveness or genuineness of this Agreement, the Notes or any
    other instrument or writing furnished in connection herewith. The
    Administrative Agent shall be entitled to assume that this Agreement, the
    Notes or any other instrument or writing furnished in connection herewith
    are valid, effective and genuine, have been signed or sent by the proper
    parties and are what they purport to be. The Administrative Agent shall not
    incur any liability by acting in reliance upon any notice, consent,
    certificate, statement or other writing (which may be a bank wire, telex or
    similar writing) believed by it to be genuine or to be signed by the proper
    party or parties.

    Indemnification. Each Lender shall, ratably in accordance with its
    Commitment, indemnify the Administrative Agent, its affiliates and their
    respective directors, officers, agents and employees (to the extent not
    reimbursed by the Borrowers) against any cost, expense (including reasonable
    counsel fees and disbursements), claim, demand, action, judgment, suit,
    loss, damage, obligation, penalty, disbursement or liability of any kind
    whatsoever (except such as result from such indemnitee's gross negligence or
    willful misconduct) that such indemnitees may suffer or incur in connection
    with or in any way relating to or arising out of this Agreement or the Notes
    or that such indemnitees may suffer or incur in connection with any action
    taken or omitted by such indemnitees hereunder or thereunder. Without
    limiting the generality of the foregoing, each Lender agrees to reimburse
    the Administrative Agent promptly upon demand for its ratable share of any
    out-of-pocket expenses (including reasonable counsel fees and disbursements)
    incurred by the Administrative Agent in connection with the preparation,
    execution, delivery, administration, modification, amendment or enforcement
    (whether through negotiations, legal proceedings or otherwise) of, or waiver
    of any provision of, or legal advice in respect of rights or
    responsibilities under, this Agreement or the Notes, to the extent that the
    Administrative Agent is not reimbursed for such expenses by the Borrowers
    and to the extent the same does not result from the gross negligence or
    willful misconduct of the Administrative Agent. Under no circumstances shall
    the Administrative Agent be obligated to expend its own funds for the
    protection of the interests of the Lenders, but the Administrative Agent
    shall be entitled to be indemnified to its satisfaction hereunder by the
    Lenders prior to taking any action or expending any funds hereunder.

    Credit Decision. Each Lender acknowledges that it has, independently and
    without reliance upon the Administrative Agent or any other Lender, and
    based on such documents and information as it has deemed appropriate, made
    its own credit analysis and decision to enter into this Agreement. Each
    Lender also acknowledges that it will, independently and without reliance
    upon the Administrative Agent or any other Lender, and based on such
    documents and information as it shall deem appropriate at the time, continue
    to make its own credit decisions in taking or not taking any action under
    this Agreement.

    Successor Administrative Agent. The Administrative Agent may resign at any
    time by giving written notice thereof to the Lenders and the Borrowers. Upon
    any such resignation, the Lenders shall appoint a successor Administrative
    Agent, subject to the consent of the Borrowers, such consent not to be
    unreasonably withheld. The Borrowers hereby consent to the appointment of
    any successor Administrative Agent that is a Creditor. If no successor
    Administrative Agent shall have been so appointed by the Lenders, and shall
    have accepted such appointment, within 30 days after the retiring
    Administrative Agent gives notice of resignation, then the retiring
    Administrative Agent may, on behalf of the Lenders, appoint a successor
    Administrative Agent, which shall be a bank or trust company of recognized
    standing having a combined capital and surplus of at least $1,000,000,000.
    Upon the acceptance of its appointment as Administrative Agent hereunder by
    a successor Administrative Agent, such successor Administrative Agent shall
    thereupon succeed to and become vested with all the rights and duties of the
    retiring Administrative Agent and the retiring Administrative Agent shall be
    discharged from its duties and obligations hereunder. After any retiring
    Administrative Agent's resignation hereunder as Administrative Agent, the
    provisions of this Article shall inure to its benefit as to any actions
    taken or omitted to be taken by it while it was Administrative Agent.

 1. Administrative Fee. In connection with any assignment pursuant to
    Section 10.1, the transferor Lender shall pay to the Administrative Agent an
    administrative fee for processing such assignment in the amount of $3,000.

    Distribution of Payments. Whenever any payment is received by the
    Administrative Agent from the Borrowers for the account of the Lenders, or
    any of them, whether of principal or interest on the Notes, or otherwise, it
    will thereafter cause like funds relating to such payment to be promptly
    distributed ratably to the Lenders according to their respective
    Commitments, in each case to be applied according to the terms of this
    Agreement. Notwithstanding any other provision of this Agreement, the
    Administrative Agent (a) may, before making an amount available to a Lender,
    deduct and withhold from that amount any sum which is then due and payable
    to the Administrative Agent from that Lender under this Agreement or any sum
    which the Administrative Agent is then entitled under this Agreement to
    require that Lender to pay on demand, and (b) shall not be obliged to make
    available to the Borrowers or any Lender any sum which the Administrative
    Agent is expecting to receive for remittance or distribution to the
    Borrowers or that Lender until the Administrative Agent has satisfied itself
    that it has received that sum.

    Holder of Interest in Notes. The Administrative Agent may treat each Lender
    as the holder of all of the interest of such Lender in the Note unless and
    until the Administrative Agent has received a copy of an Assignment and
    Assumption Agreement evidencing the transfer of all or any part of such
    Lender's interest in the Facility and the requirements for assignment set
    forth in Section 10.1 have been met.

    Assumption re Event of Default. Except as otherwise provided in
    Section 14.13, the Administrative Agent shall be entitled to assume that no
    Default or Event of Default, has occurred and is continuing, unless the
    Administrative Agent has been notified by the Borrowers of such fact or has
    been notified by a Lender that such Lender considers that a Default or Event
    of Default (specifying in detail the nature thereof) has occurred and is
    continuing. In the event that the Administrative Agent shall have been
    notified by any party in the manner set forth in the preceding sentence of
    any Default or Event of Default, the Administrative Agent shall promptly
    notify the Lenders and shall take such action and assert such rights under
    this Agreement and under the Notes as the Majority Lenders (or, to the
    extent provided herein, all of the Lenders) shall request in writing.

    Notification of Event of Default. The Administrative Agent hereby undertakes
    promptly to notify the Lenders, and each of the Lenders hereby undertakes
    promptly to notify the Administrative Agent and the other Lenders, of the
    existence of any Event of Default which shall have occurred and be
    continuing of which the Administrative Agent or such Lender has actual
    knowledge.

    Limitations of Liability of Creditors. None of the Creditors shall be under
    any liability or responsibility whatsoever:

to any Borrower or any other person or entity as a consequence of any failure or
delay in performance by, or any breach by, any other Creditor or any other
person of any of its or their respective obligations under this Agreement or
under the Notes;

to any other Creditor as a consequence of any failure or delay in performance
by, or any breach by, any Borrower of any of its respective obligations under
this Agreement or under the Notes; or

to any other Creditor for any statements, representations or warranties
contained in this Agreement or in any document or instrument delivered in
connection with the transactions hereby contemplated; or for the validity,
effectiveness, enforceability or sufficiency of this Agreement, the other
Transaction Documents or any document or instrument delivered in connection with
the transactions hereby contemplated.

    NOTICES AND DEMANDS

    All notices, requests, demands and other communications to any party
    hereunder shall be in writing (including prepaid overnight courier,
    facsimile transmission or similar writing) and shall be given to the
    Borrowers and the Administrative Agent at their respective addresses or
    telecopy numbers set forth below and to any Lender at the address or
    telecopy number set forth on Schedule I or at such other address or telecopy
    number as such party may hereafter specify for the purpose by notice to each
    other party hereto. Each such notice, request or other communication shall
    be effective (i) if given by telecopy or e-mail, when such telecopy or
    e-mail is transmitted to the telecopy number or e-mail address, as the case
    may be, specified in this Section and (telephonic, in the case of a
    telecopy) confirmation of receipt thereof is obtained or (ii) if given by
    mail, prepaid overnight courier or any other means, when received at the
    address specified in this Section or when delivery at such address is
    refused.

     
    
    If to the Borrowers:
    
     
    
     
    
     
    
    c/o OSG Ship Management, Inc.
    511 Fifth Avenue
    New York, New York 10017
    Attention: Ian Blackley
    Telephone: (212) 578-1774
    Fax: (212) 578-1832
    E-mail: iblackley@osg.com
    
     
    
     
    
     
    
    and
    
     
    
     
    
     
    
    DnB NOR Bank ASA
    New York Branch
    200 Park Avenue
    New York, New York 10166
    
     
    
     
    
     
    
    Telephone: (212) 681-3863
    Fax: (212) 681-3900
    Attention: Nikolai Nachamkin
    

 1. LIMITATION OF LIABILITY/SURVIVAL
    OF LIABILITY/CONTINUING INDEMNITIES

    Limitation of Liability. Notwithstanding anything to the contrary contained
    in this Agreement, in the event that any court or other judicial body of
    competent jurisdiction determines that legal principles of fraudulent
    conveyances, fraudulent transfers or similar concepts are applicable in
    evaluating the enforceability against any Borrower or its respective assets
    of this Agreement and that under such principles, this Agreement would not
    be enforceable against such Borrower or its assets unless the following
    provisions of this Section 16.1 had effect, then, the maximum liability of
    each Borrower hereunder (the "Maximum Liability Amount") shall be limited so
    that in no event shall such amount exceed the lesser of (i) the aggregate
    outstanding principal amount of the Facility and (ii) an amount equal to the
    aggregate, without double counting, of (a) ninety-five percent (95%) of such
    Borrower's Adjusted Net Worth (as hereinafter defined) on the date hereof,
    or on the date enforcement of this Agreement is sought (the "Determination
    Date"), whichever is greater and (b) the amount of any Valuable Transfer (as
    hereinafter defined) to such Borrower; provided that such Borrower's
    liability under this Agreement shall be further limited to the extent, if
    any, required so that the obligations of such Borrower under this Agreement
    shall not be subject to being set aside or annulled under any applicable law
    relating to fraudulent transfers or fraudulent conveyances. As used herein
    "Adjusted Net Worth" of the respective Borrower shall mean, as of any date
    of determination thereof, an amount equal to the lesser of (a) an amount
    equal to the excess of (I) the amount of the present fair saleable value of
    the assets of such Borrower over (ii) the amount that will be required to
    pay such Borrower's probable liability on its then existing debts, including
    contingent liabilities (exclusive of its contingent liabilities hereunder),
    as they become absolute and matured, and (b) an amount equal to (i) the
    excess of the sum of such Borrower's property at a fair valuation over (ii)
    the amount of all liabilities of such Borrower, contingent or otherwise
    (exclusive of its contingent liabilities hereunder), as such terms are
    construed in accordance with applicable laws governing determinations of the
    insolvency of debtors. In determining the Adjusted Net Worth of a Borrower
    for purposes of calculating the Maximum Liability Amount for such Borrower,
    the liabilities of such Borrower to be used in such determination pursuant
    to each clause (ii) of the preceding sentence shall in any event exclude (a)
    the liability of such Borrower under this Agreement and (b) the liabilities
    of such Borrower subordinated in right of payment to this Agreement. As used
    herein "Valuable Transfer" shall mean, in respect of such Borrower, (a) all
    loans, advances or capital contributions made to such Borrower with proceeds
    of the Facility, (b) all debt securities or other obligations of such
    Borrower acquired from such Borrower or retired by such Borrower with
    proceeds of the Facility, (c) the fair market value of all property acquired
    with proceeds of the Facility and transferred, absolutely and not as
    collateral, to such Borrower, (d) all equity securities of such Borrower
    Party acquired from such Borrower with proceeds of the Facility, and (e) the
    value of any other economic benefits in accordance with applicable laws
    governing determinations of the insolvency of debtors, in each such case
    accruing to such Borrower as a result of the Facility and this Agreement.

 2. MISCELLANEOUS

    Time of Essence. Time is of the essence under this Agreement but no failure
    or delay on the part of any Creditor to exercise any power or right under
    this Agreement shall operate as a waiver thereof, nor shall any single or
    partial exercise by any Creditor of any power or right hereunder preclude
    any other or further exercise thereof or the exercise of any other power or
    right. The remedies provided herein are cumulative and are not exclusive of
    any remedies provided by law.
    
    Severability. In case any one or more of the provisions contained in this
    Agreement or in the other Transaction Documents would, if given effect, be
    invalid, illegal or unenforceable in any respect under any law applicable in
    any relevant jurisdiction, said provision shall not be enforceable against
    the Borrowers, but the validity, legality and enforceability of the
    remaining provisions herein or therein contained shall not in any way be
    affected or impaired thereby.
    
    References. References herein to Articles, Sections (or subdivisions of
    Sections), Schedules, Annexes or Exhibits are to be construed as references
    to articles, sections (or subdivisions of sections) of, and schedules,
    annexes or exhibits to, this Agreement or the other Transaction Documents,
    as applicable, unless the context otherwise requires.
    
    Further Assurances. Each of the Borrowers hereby agrees that if this
    Agreement or the other Transaction Documents shall at any time be deemed by
    the Lenders for any reason insufficient in whole or in part to carry out the
    true intent and spirit hereof or thereof, it will execute or cause to be
    executed such other and further assurances and documents as in the opinion
    of the Lenders may be required in order more effectively to accomplish the
    purposes of this Agreement and/or the other Transaction Documents.
    
    Prior Agreements, Merger. Any and all prior understandings and agreements
    heretofore entered into between the Borrowers on the one part, and the
    Creditors, on the other part, whether written or oral, are superseded by and
    merged into this Agreement and the other Transaction Documents as to the
    subject matter hereof or thereof, which alone fully and completely express
    the agreements between the Borrowers and the Creditors as to such subject
    matter.
    
    Entire Agreement, Amendments. This Agreement, the Notes and the other
    Transaction Documents constitute the entire agreement of the parties hereto
    as to the subject matter hereof or thereof, including all parties added
    hereto pursuant to an Assignment and Assumption Agreement. Any provision of
    this Agreement, the Notes or the other Transaction Documents may be amended
    or waived if, but only if, such amendment or waiver is in writing and is
    signed by the Borrowers and the Majority Lenders, which term, in the case
    one Lender has an aggregate Commitment exceeding fifty percent (50%) of the
    total Commitments or if the Commitments have been terminated, one Lender
    holds in the aggregate of fifty percent (50%) or more of the Facility
    Balance, for the purposes of this Section 17.6 shall mean the Lenders whose
    aggregate Commitments exceed seventy-five percent (75%) of the total
    Commitments or if the Commitments have been terminated, Lenders holding in
    the aggregate in excess of seventy-five percent 75% of the Facility Balance
    (and, if the rights or duties of the Administrative Agent are affected
    thereby, by the Administrative Agent); provided that no amendment or waiver
    shall, unless signed by all the Lenders, (a) increase or decrease the
    Commitment of any Lender or subject any Lender to any additional obligation,
    (b) reduce the principal of or rate of interest on any Advance or any fees
    hereunder, (c) postpone the date fixed for any payment of principal of or
    interest on any Advance or any fees hereunder or for any termination of any
    Commitment, (d) amend Section 9, (e) waive any condition precedent to the
    making of a Advance (other than the condition precedent set forth in Section
    3.2(a)), (f) if any collateral shall have been granted pursuant to Section
    8.1(B)(e), release any such collateral, (g)  consent to the assignment or
    transfer by the Borrowers of any of their rights and obligations under this
    Agreement or the other Transaction Documents or (g) amend or modify the
    definition of "Majority Lenders" or this Section 17.6 or otherwise change
    the percentage of the Commitments or the aggregate unpaid principal amount
    of the Facility Balance, or the number or category of Lenders, which shall
    be required for the Lenders or any of them to take any action under this
    Section or under any other provision of this Agreement.
    
    Headings. In this Agreement, section headings are inserted for convenience
    of reference only and shall not be taken into account in the interpretation
    of this Agreement.
    
    Survival. The obligations of the Borrowers under Sections 6, 9.2, 11 and 12
    shall survive the termination of this Agreement and the payment in full of
    all obligations hereunder.
    
    Confidentiality. The Creditors shall hold all non-public information (either
    in the form of non-public documentation relating to the Facility or which
    otherwise has been identified as non-public information by the Borrowers)
    obtained pursuant to the requirements of this Agreement confidential for so
    long as such information remains non-public in accordance with its customary
    procedures for handling confidential information of this nature and in
    accordance with safe and sound banking practices and in any event shall have
    the right to make disclosure (1) to any of their respective examiners,
    Affiliates, outside auditors, counsel and other professional advisors in
    connection with this Agreement, (2) as reasonably required by any bona fide
    transferee or Participant, to a potential bona fide transferee or
    Participant, (3) as required or requested by any Authority or pursuant to
    legal process, (4) as required by Applicable Law or (5) in connection with
    any litigation to which both a Creditor and a Borrowers are parties;
    provided, however, that:
    
    unless specifically prohibited by Applicable Law or court order, such
    Administrative Agent or Lender shall notify the Borrowers of any request by
    any Authority (other than any such request in connection with an examination
    of the financial condition of such Administrative Agent or Lender by such
    Authority) for disclosure of any such non-public information as soon as
    possible after any such request;
    
    any such bona fide transferee or Participant by their acceptance of such
    assignment or participation shall be deemed to have agreed (i) to be bound
    by this Section 17.9 and (ii) to require any other Person to whom such
    transferee or Participant discloses such non-public information to be
    similarly bound by this Section 17.9;
    
    the Creditors shall require any potential bona fide transferee or
    Participant to whom the Creditors may disclose such non-public information
    to be bound by a confidentiality agreement containing provisions
    substantially identical to this Section 17.9 (except that that such Person
    shall be obligated to return any materials furnished by the Borrower if it
    does not become a transferee or Participant) or incorporating the same by
    reference;
    
    except as may be required by an order of a court of competent jurisdiction
    and to the extent set forth therein (but in such case, the Creditors may
    retain any materials furnished by the Borrowers in accordance with their
    customary credit or document retention policies), the Creditors shall not be
    obligated or required to return any materials furnished by the Borrowers;
    and
    
    the Creditors shall not be bound by the terms of this Section 17.9 with
    respect to any information which has become or becomes publicly known or
    available through means other than a breach of this Agreement.
    
    Counterparts. This Agreement may be executed in any number of counterparts,
    each of which shall be deemed an original, but all such counterparts
    together shall constitute one and the same instrument.
    
    WAIVER OF IMMUNITY. TO THE EXTENT THAT ANY BORROWER HAS OR HEREAFTER MAY
    ACQUIRE ANY IMMUNITY FROM SUIT, JURISDICTION OF ANY COURT OR ANY LEGAL
    PROCESS (WHETHER THROUGH ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
    EXECUTION, EXECUTION OF A JUDGMENT, OR FROM ANY OTHER LEGAL PROCESS OR
    REMEDY) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH BORROWER HEREBY
    IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
    AGREEMENT AND THE NOTES.

IN WITNESS whereof the parties hereto have caused this Agreement to be duly
executed by their duly authorized representative as of the day and year first
above written.

 

 

 

 

 

OVERSEAS SHIPHOLDING GROUP, INC.,

 

 

 

 

as Borrower

 

 

 

 

 

 

 

 

 

By           /s/Myles R. Itkin                                       

 

 

 

 

    Name: Myles R. Itkin

 

 

 

 

    Title: Senior Vice President, Treasurer
     and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OSG BULK SHIPS, INC.,

 

 

 

 

as Borrower

 

 

 

 

 

 

 

 

 

By           /s/Myles R. Itkin                                 

 

 

 

 

    Name: Myles R. Itkin

 

 

 

 

    Title: Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OSG INTERNATIONAL, INC.,

 

 

 

 

as Borrower

 

 

 

 

 

 

 

 

 

By           /s/Myles R. Itkin                                 

 

 

 

 

    Name: Myles R. Itkin

 

 

 

 

    Title: Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DnB NOR BANK ASA,

 

 

 

 

acting through its New York branch,

 

 

 

 

as Administrative Agent and Lender

 

 

 

 

 

 

 

 

 

By           /s/Nikolai A. Nachamkin                     

 

 

 

 

    Name: Nikolai A. Nachamkin

 

 

 

 

    Title: Senior Vice President

 

 

 

 

 

 

 

 

 

By           /s/Trules Negard                                  

 

 

 

 

     Name: Trules Negard

 

 

 

 

    Title: General Manager/EVP

 

 

 

 

SCHEDULE I

Lenders

Commitment

DnB NOR Bank ASA,
acting through its New York Branch
200 Park Avenue
New York, NY 10166

Telephone: (212) 681-3863
Fax: (212) 681-3900
Attention: Nikolai Nachamkin

$500,000,000

EXHIBIT A

 

FORM OF

ASSIGNMENT AND ASSUMPTION AGREEMENT

between

[NAME OF ASSIGNOR]

and

[NAME OF ASSIGNEE]

 

______________,

 

 

 

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT (this "Agreement"), dated as of ___________,
____ between [NAME OF ASSIGNOR], a [bank]/[corporation] organized under the laws
of [JURISDICTION OF ASSIGNOR] (the "Assignor"), and [NAME OF ASSIGNEE], a
[bank]/[corporation] organized under the laws of [JURISDICTION OF ASSIGNEE] (the
"Assignee"), supplemental to:

that certain Credit Agreement, dated as of January __, 2005 (as amended,
restated, modified or supplemented from time to time, the "Credit Agreement"),
made among (a) Overseas Shipholding Group, Inc., OSG Bulk Ships, Inc. and OSG
International, Inc., as borrowers (the "Borrowers"), (b) the banks and financial
institutions parties thereto as lenders (the "Lenders"), including the Assignor,
(c) DnB NOR Bank ASA, acting through its New York Branch, as Administrative
Agent and security trustee (the "Administrative Agent"), and pursuant to which
the Lenders agreed to make available to the Borrowers an unsecured senior
revolving credit facility of up to $500,000,000 (the "Facility"); and

each promissory note made by the Borrowers payable to the order of each Lender
dated January __, 2005 (collectively, the "Note") evidencing the Facility.

Except as otherwise defined herein, terms defined in the Credit Agreement have
the same meaning when used herein.

In consideration of the premises and of other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

The Assignor hereby sells, transfers and assigns to the Assignee, without
recourse, ___% of the Assignor's right, title and interest in, to and under the:
(a) Credit Agreement and (b) its Note (including, without limitation, its
interest in the indebtedness evidenced by such Note). Simultaneously herewith,
the Assignee shall pay to the Assignor an amount equal to the purchase price
agreed between them in a separate writing.

The Assignee hereby assumes ___% of the obligations of the Assignor under the
Credit Agreement and shall hereafter be a "Lender" for all purposes of the
Credit Agreement and the Note, the Assignee's Commitment thereunder being
$________ in respect of the Facility.

The Assignee shall pay an administrative fee of Three Thousand Dollars ($3,000)
to the Assignor to reimburse the Administrative Agent for its cost in processing
the assignment and assumption herein contained.

If it is not a U.S. person, the Assignee shall, on or prior to the date hereof
and from time to time thereafter when required by applicable provisions of the
United States Internal Revenue Code, provide the Borrowers with two duly
completed copies of Internal Revenue Service Form W-8BEN or W-8ECI, as
appropriate, or any successor form prescribed by the Internal Revenue Service,
certifying that the Assignee is entitled to benefits under an income tax treaty
to which the United States is a party that exempts withholding tax on payments
under the Credit Agreement and the Note or certifying that the income receivable
pursuant to the Credit Agreement or the Note is effectively connected with the
conduct of a trade or business in the United States.

The Assignee irrevocably designates and appoints the Administrative Agent as its
agent, and irrevocably authorizes the Administrative Agent, to take such action
on its behalf and to exercise such powers on its behalf under the Credit
Agreement and under its Note, each as supplemented hereby, as are delegated to
the Administrative Agent by the terms of each thereof, together with such powers
as are reasonably incidental thereto all as provided in Section 14 of the Credit
Agreement.

The Assignor makes no representation or warranty in connection with, and shall
have no responsibility with respect to, the solvency, financial condition or
statements of the Borrowers, or the validity and enforceability of the
obligations of the Borrowers in respect of the Credit Agreement or the Note. The
Assignee acknowledges that it has, independently and without reliance on the
Assignor or the Administrative Agent, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and will continue to be responsible for
making its own independent appraisal of the business, affairs and financial
condition of the Borrowers.

Every notice or demand under this Agreement shall be in writing and may be given
by telecopy and shall be sent as follows:

If to the Assignor:

[NAME OF ASSIGNOR]
[ADDRESS]
Attention:
Telephone:
Facsimile:
E-mail:

If to the Assignee:

[NAME OF ASSIGNEE]
[ADDRESS]
Attention:
Telephone:
Facsimile:
E-mail:

Every notice or demand hereunder shall be deemed to have been received at the
time of receipt thereof. The Assignee designates its address given above as its
address for notices pursuant to Section 15 of the Credit Agreement.

EACH OF THE ASSIGNOR AND THE ASSIGNEE HEREBY WAIVES TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY HERETO ON ANY MATTER WHATSOEVER
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

This Agreement may be executed in several counterparts with the same effect as
if the parties executing such counterparts executed one agreement as of the date
hereof and each counterpart when executed and delivered shall be deemed to be an
original and all of such counterparts together shall constitute this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

[NAME OF ASSIGNOR]

By                                                               
Name:
Title:

 

[NAME OF ASSIGNEE]

By                                                               
Name:
Title:

 

Consented and Agreed this
__day of _____________, ____:

 

 

 

 

 

 

 

OVERSEAS SHIPHOLDING GROUP, INC.

By_______________________________

Name:

Title:

 

 

OSG BULK SHIPS, INC.

 

By______________________________

 

Name:
Title:

 

 

 

OSG INTERNATIONAL, INC.

 

By______________________________

 

Name:
Title:

 

EXHIBIT B

PROMISSORY NOTE

US $

________ __, 2005

 

New York, New York

FOR VALUE RECEIVED, each of the undersigned, OVERSEAS SHIPHOLDING GROUP, INC., a
corporation organized and existing under the laws of the State of Delaware, OSG
BULK SHIPS, INC., a corporation incorporated under the laws of New York, and OSG
INTERNATIONAL, INC., a corporation incorporated under the laws of the Republic
of the Marshall Islands (each, a "Borrower" and collectively, the "Borrowers"),
hereby jointly and severally promises to pay to the order of [INSERT NAME OF
BANK], a corporation organized and existing under the laws of [__________], (the
"Lender"), at its office at [INSERT ADDRESS], or as it may otherwise direct, the
principal sum of [INSERT AMOUNT OF COMMITMENT] United States Dollars
($__________) or, if less, the aggregate unpaid principal amount of the Advance
from time to time outstanding made by the Lender to the Borrowers pursuant to
the Credit Agreement, dated as of January __, 2005, by and among (i) the
Borrowers, (ii) the banks and financial institutions whose names and addresses
are set forth in Schedule I thereto, and (iii) DnB NOR Bank ASA, acting through
its New York branch, as Administrative Agent and lender (as amended, restated,
modified or supplemented from time to time, the "Credit Agreement"). The
Borrowers shall repay the principal amount of such Advances as provided in
Section 4 of the Credit Agreement, but in any event no later than the Final
Payment Date.

Words and expressions used herein (including those in the foregoing paragraph)
and defined in the Credit Agreement shall have the same meaning herein as
therein defined.

Each Advance shall bear interest at the rate as set forth in Section 5.1 of the
Credit Agreement. Any principal payment not paid when due, whether by
acceleration or otherwise, shall bear interest thereafter at the Default Rate.
All interest shall accrue and be calculated on the actual number of days elapsed
and on the basis of a 360 day year and be payable as provided in the Credit
Agreement.

Both principal and interest are payable in Dollars or the applicable Alternate
Currencies to the Administrative Agent, at its office located at 200 Park
Avenue, New York, New York 10166 (or to such other branch of the Lender as the
Lender may direct).

The Lender may endorse the amount and the date of the making of each Advance
evidenced hereby and each payment of principal hereunder on the grid annexed
hereto and made a part hereof, which endorsement shall constitute prima facie
evidence of the accuracy of the information so endorsed; provided, however, that
any failure to endorse such information on such grid shall not in any manner
affect the obligation of the Borrowers to make payment of principal and interest
in accordance with the terms of this Promissory Note.

If this Promissory Note or any payment required hereunder becomes due and
payable on a day which is not a Banking Day the due date thereof shall be
extended until the next following Banking Day (in which event, interest shall be
payable during such extension at the rate applicable immediately prior thereto),
unless such next following Banking Day falls in the following month in which
case such payment shall be payable on the Banking Day next preceding the day on
which such payment would otherwise be payable.

Amounts due hereunder may be prepaid in accordance with the terms of the Credit
Agreement.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. Upon the occurrence of any Event of Default,
the principal hereof and accrued interest hereon may become, or may be declared
to be and shall thereupon become, forthwith due and payable.

Presentment, demand, protest and notice of dishonor of this Promissory Note and
any other notice of any kind are hereby expressly waived.

THE BORROWERS AND, BY ITS ACCEPTANCE HEREOF, THE LENDER, HEREBY WAIVE TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY HERETO OR
ANY BENEFICIARY HEREOF ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS PROMISSORY NOTE

.



THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the Borrowers have executed and delivered this Promissory
Note on the date and year first above written.

 

OVERSEAS SHIPHOLDING GROUP, INC.

 

 

 

By_____________________________

 

    Name:

 

    Title:

 

 

 

OSG BULK SHIPS, INC.

 

By_____________________________

 

    Name:

 

    Title:

 

 

 

OSG INTERNATIONAL, INC.

 

By_____________________________

 

    Name:

 

    Title:

 

 



 

 

 

 





Date


Amount of Advance/Currency

Amount of Principal Paid
or Prepaid

Unpaid
Principal
Balance


Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

EXHIBIT C

DRAWDOWN NOTICE

___________ __, ____

DnB NOR BANK ASA

New York Branch
200 Park Avenue
New York, New York 10017
Attention: Nikolai Nachamkin

Attention:

Ladies and Gentlemen:

Please be advised that, in accordance with the terms of Section 2.4 of the
Credit Agreement, dated as of January __, 2005, among (i) Overseas Shipholding
Group, Inc., OSG Bulk Ships, Inc. and OSG International, Inc., as borrowers (the
"Borrowers"), (ii) the banks and financial institutions listed on Schedule I
thereto, as lenders, and (iii) DnB NOR Bank ASA, acting through its New York
branch, as Administrative Agent (the "Credit Agreement"), the undersigned hereby
gives you notice of drawdown of a Advance. All terms used herein, shall have the
meanings given thereto in the Credit Agreement.



Name(s) of Borrower(s) (and allocation if more than one Borrower):



_______________________

Amount of Advance:

US$___________________

Currency:

Drawdown Date:
(at least two Banking Days after date of Notice):

 

Initial Interest Period
(may not end later than ____):

[7 day/1/3/6/12 month(s)]

Disbursement Instructions:
(account name, number and location for each Borrower):

________________________
________________________
________________________

 

 



We hereby warrant that the representations and warranties stated in Section 7
(updated mutatis mutandis) of the Credit Agreement are true and correct on the
date hereof and will be true and correct on the date that the Advance requested
by this drawdown notice is made and that no Default or Event of Default has
occurred and is continuing.

In the event that the Lenders and Participants, if any, shall not be obliged
under the terms of the Credit Agreement to make the above requested Advance
(including, without limitation any such failure resulting from the failure of
the Borrowers to satisfy a condition precedent set forth in Section 3 of the
Credit Agreement), the Borrowers shall indemnify and hold fully harmless the
Lenders, Participants or any of them, against any losses which the Lenders,
Participants or any of them, may sustain as a result of borrowing or agreeing to
borrow funds to meet the drawdown requirement in respect thereof and the
certificate of the relevant Lender or Participant shall, absent manifest error,
be conclusive and binding on the Borrowers as to the extent of any such losses.

This Drawdown Notice is effective upon receipt by you and shall be irrevocable.



OVERSEAS SHIPHOLDING GROUP, INC.

 

By__________________________________

    Name:
    Title:

 


OSG BULK SHIPS, INC.

 

By__________________________________

    Name:
    Title:

OSG INTERNATIONAL, INC.

 

By__________________________________

    Name:
    Title:

 

 



 

 

 

 

 

EXHIBIT D

 

 

 

 

FORM OF COMPLIANCE CERTIFICATE

from

OVERSEAS SHIPHOLDING GROUP, INC.,
as Guarantor

to

 

DnB NOR BANK ASA,
acting through its New York branch,
as Administrative Agent

 

 

 

 

 

 

__________________, ____

 

 

 

 

 

 

 

 

 

 

 

FORM OF COMPLIANCE CERTIFICATE

 

CERTIFICATE OF THE CHIEF FINANCIAL OFFICER
OF
OVERSEAS SHIPHOLDING GROUP, INC.
FOR THE PERIOD ENDED ______________

 

Reference is made to that certain Credit Agreement, dated as of January __, 2005
(as amended from time to time, the "Credit Agreement"), among (i) OVERSEAS
SHIPHOLDING GROUP, INC. ("OSG"), OSG BULK SHIPS, INC. ("OSG Bulk") and OSG
INTERNATIONAL, INC. (collectively with OSG and OSG Bulk, the "Borrowers"), (ii)
the banks and financial institutions which are parties to the Credit Agreement
(the "Lenders") and (iii) DnB NOR Bank ASA, acting through its New York branch,
as administrative agent (the "Administrative Agent"). Capitalized terms used
herein without definition have the meanings ascribed thereto in the Credit
Agreement. The undersigned, being the chief financial officer of OSG hereby
certifies, on behalf of each of the Borrowers, to the Administrative Agent and
the Lenders as follows:

(i) I have reviewed the [audited] consolidated balance sheet of OSG and the
Subsidiaries dated as of ________________ and the related [audited] consolidated
statements of operations and retained earnings and cash flows for the ________
period then ended and such financial statements fairly present the financial
condition of OSG and the Subsidiaries as of the dates indicated and the results
of their operations and cash flows for the periods indicated; and

(ii) I have reviewed the terms of the Credit Agreement and have made, or caused
to be made under my supervision, a review in reasonable detail of the
transactions and the condition of OSG and the Subsidiaries during the accounting
period covered by the financial statements referred to in clause (i) above; and

(iii) such review has not disclosed the existence during or at the end of such
accounting period of any condition or event that constitutes a Default or an
Event of Default, nor do I have knowledge of the existence of any such condition
or event as at the date of this Certificate [EXCEPT, [IF SUCH CONDITION OR EVENT
EXISTED OR EXISTS, DESCRIBE THE NATURE AND PERIOD OF EXISTENCE THEREOF AND WHAT
ACTION OSG OR ANY SUBSIDIARY, AS THE CASE MAY BE, HAS TAKEN, IS TAKING AND
PROPOSES TO TAKE WITH RESPECT THERETO]]; and

(iv) the Borrowers are in compliance with the covenants contained in Section 8
of the Credit Agreement, including, without limitation the covenants set forth
in Sections 8.1(B)(c) through 8.1(d), 8.2(a), (c) and (g), and Annex A attached
hereto shows the calculation thereof in sufficient detail as to permit the
verification thereof by the Administrative Agent.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of this
_____ day of ______________.

 

OVERSEAS SHIPHOLDING GROUP, INC.

 

 

 

By:__________________________________

 

     Name:

 

     Title:

 

 

 

 

 

 

 

ANNEX A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT E

Interest Notice

 

[Date]

DnB NOR BANK ASA

New York Branch
200 Park Avenue
New York, New York 10017
Attention: Nikolai Nachamkin

 

Ladies and Gentlemen:

Please be advised that, in accordance with the Credit Agreement dated as of
January __, 2005, between, (i) Overseas Shipholding Group, Inc. ("OSG"), OSG
Bulk Ships, Inc. and OSG International, Inc., as borrowers (the "Borrowers"),
(ii) the banks and financial institutions listed on Schedule I thereto, as
lenders, and (iii) yourselves, as administrative agent and lender (the "Credit
Agreement"), the undersigned hereby notify you of OSG's current rating level,
and that the duration and Applicable Margin in respect of the Interest Period to
commence [insert date of commencement of next Interest Period] shall be as
follows:

Interest Period:

[seven day][one, three, six or twelve month(s)]

The undersigned hereby represents and warrants that (a) the representations and
warranties stated in Section 7 of the Credit Agreement (updated mutatis
mutandis) are true and correct on the date hereof and will be true and correct
on the Drawdown Date specified above as if made on such date, and (b) no Event
of Default has occurred and is continuing or will have occurred and be
continuing on the Drawdown Date, and no event has occurred or is continuing
which, with the giving of notice or lapse of time, or both, would constitute an
Event of Default.



 

Very truly yours,

OVERSEAS SHIPHOLDING GROUP, INC.

 

By__________________________________

     Name:
      Title:

 

OSG BULK SHIPS, INC.

 

By__________________________________

     Name:
      Title:

 

OSG INTERNATIONAL, INC.

 

By__________________________________

     Name:
      Title:



